 
 
II 
110th CONGRESS 2d Session 
S. 3280 
IN THE SENATE OF THE UNITED STATES 
 
July 17, 2008 
Mr. Inhofe introduced the following bill; which was read twice and referred to the Committee on Finance 
 
A BILL 
To increase refining capacity and the supply of fuel, to open and preserve access to oil and gas, and for other purposes. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the American Affordable Fuels Act of 2008. 
(b)Table of contentsThe table of contents of this Act is as follows: 
 
Sec. 1. Short title; table of contents. 
TITLE I—Increasing refining capacity and fuel supply 
Sec. 101. Definitions. 
Sec. 102. Collaborative permitting process for domestic fuels facilities. 
Sec. 103. Evaluation of Fischer-Tropsch diesel and jet fuel as an emission control strategy. 
Sec. 104. Economic development assistance to support commercial-scale cellulosic biomass ethanol projects and coal-to-liquids facilities on BRAC property and Indian land. 
Sec. 105. Alternative hydrocarbon and renewable reserves disclosures classification system. 
Sec. 106. Extension of election to expense certain refineries. 
Sec. 107. Expansion of special allowance to cellulosic biofuel plant property. 
Sec. 108. Authorization of appropriations. 
TITLE II—Opening and preserving access to oil and gas 
Subtitle A—Deep ocean energy resources 
Sec. 201. Policy. 
Sec. 202. Definitions under the Submerged Lands Act. 
Sec. 203. Seaward boundaries of States. 
Sec. 204. Exceptions from rights of States. 
Sec. 205. Definitions under the Outer Continental Shelf Lands Act. 
Sec. 206. Determination of adjacent zones and planning areas. 
Sec. 207. Administration of leasing. 
Sec. 208. Grant of leases by Secretary. 
Sec. 209. Disposition of receipts. 
Sec. 210. Reservation of land and rights. 
Sec. 211. Outer Continental Shelf leasing program. 
Sec. 212. Coordination with adjacent States. 
Sec. 213. Environmental studies. 
Sec. 214. Federal energy natural resources enhancement. 
Sec. 215. Termination of effect of laws prohibiting the spending of appropriated funds for certain purposes. 
Sec. 216. Outer Continental Shelf incompatible use. 
Sec. 217. Repurchase of certain leases. 
Sec. 218. Offsite environmental mitigation. 
Sec. 219. Minerals Management Service. 
Sec. 220. Authority to use decommissioned offshore oil and gas platforms and other facilities for artificial reef, scientific research, or other uses. 
Sec. 221. Repeal of requirement to conduct comprehensive inventory of OCS oil and natural gas resources. 
Sec. 222. Mining and petroleum schools. 
Sec. 223. Onshore and offshore mineral lease fees. 
Sec. 224. OCS regional headquarters. 
Sec. 225. National Geo Fund Act of 2008. 
Sec. 226. Leases for areas located within 100 miles of California or Florida. 
Sec. 227. Coastal impact assistance. 
Sec. 228. Oil shale and tar sands. 
Sec. 229. Availability of OCS receipts to provide payments under Secure Rural Schools and Community Self-Determination Act of 2000. 
Sec. 230. Sense of Congress to buy and build American. 
Sec. 231. Repeal of the Gulf of Mexico Energy Security Act of 2006. 
Subtitle B—Leasing program for land within Coastal Plain 
Sec. 241. Definitions. 
Sec. 242. Leasing program for land within the Coastal Plain. 
Sec. 243. Lease sales. 
Sec. 244. Grant of leases by the Secretary. 
Sec. 245. Lease terms and conditions. 
Sec. 246. Coastal Plain environmental protection. 
Sec. 247. Expedited judicial review. 
Sec. 248. Rights-of-way and easements across Coastal Plain. 
Sec. 249. Conveyance. 
Sec. 250. Local government impact aid and community service assistance. 
Sec. 251. Prohibition on exports. 
Sec. 252. Allocation of revenues. 
Subtitle C—Oil shale 
Sec. 261. Removal of prohibition on final regulations for commercial leasing program for oil shale resources on public land. 
Subtitle D—Alternative fuels and fuels derived from tar sands 
Sec. 271. Procurement and acquisition of alternative fuels and fuels derived from tar sands. 
Subtitle E—Percentage depletion from marginal wells 
Sec. 281. Elimination of taxable income limit on percentage depletion for oil and natural gas produced from marginal wells. 
TITLE III—Expanding natural gas as a mainstream transportation fuel 
Sec. 301. Renewable fuel program. 
Sec. 302. New qualified alternative fuel motor vehicle credit allowed for dual fueled automobiles. 
Sec. 303. Natural gas vehicle research, development, and demonstration projects. 
Sec. 304. Development of low-emission natural gas transportation-fueled vehicles. 
Sec. 305. Natural gas conversion emission certifications.  
IIncreasing refining capacity and fuel supply 
101.DefinitionsIn this title: 
(1)AdministratorThe term Administrator means the Administrator of the Environmental Protection Agency. 
(2)Coal-to-liquidThe term coal-to-liquid means— 
(A)with respect to a process or technology, the use of a feedstock, the majority of which is derived from the coal resources of the United States, using the class of reactions known as Fischer-Tropsch, to produce synthetic fuel suitable for transportation; and 
(B)with respect to a facility, the portion of a facility related to producing the inputs for the Fischer-Tropsch process, or the finished fuel from the Fischer-Tropsch process, using a feedstock that is primarily domestic coal at the Fischer-Tropsch facility. 
(3)Domestic fuels facility 
(A)In generalThe term domestic fuels facility means— 
(i)a coal liquification or coal-to-liquid facility at which coal is processed into synthetic crude oil or any other transportation fuel; 
(ii)a facility that produces a renewable fuel (as defined in section 211(o)(1) of the Clean Air Act (42 U.S.C. 7545(o)(1))); and 
(iii)a facility at which crude oil is refined into transportation fuel or other petroleum products. 
(B)InclusionThe term domestic fuels facility includes a domestic fuels facility expansion. 
(4)Domestic fuels facility expansionThe term domestic fuels facility expansion means a physical change in a domestic fuels facility that results in an increase in the capacity of the domestic fuels facility. 
(5)Domestic fuels facility permitting agreementThe term domestic fuels facility permitting agreement means an agreement entered into between the Administrator and a State or Indian tribe under section 102. 
(6)Domestic fuels producerThe term domestic fuels producer means an individual or entity that— 
(A)owns or operates a domestic fuels facility; or 
(B)seeks to become an owner or operator of a domestic fuels facility. 
(7)Indian landThe term Indian land has the meaning given the term Indian lands in section 3 of the Native American Business Development, Trade Promotion, and Tourism Act of 2000 (25 U.S.C. 4302). 
(8)Indian tribeThe term Indian tribe has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b). 
(9)PermitThe term permit means any permit, license, approval, variance, or other form of authorization that a refiner is required to obtain— 
(A)under any Federal law; or 
(B)from a State or Indian tribal government agency delegated with authority by the Federal Government, or authorized under Federal law to issue permits. 
(10)SecretaryThe term Secretary means the Secretary of Energy. 
(11)StateThe term State means— 
(A)a State; 
(B)the District of Columbia; 
(C)the Commonwealth of Puerto Rico; and 
(D)any other territory or possession of the United States. 
102.Collaborative permitting process for domestic fuels facilities 
(a)In generalAt the request of the Governor of a State or the governing body of an Indian tribe, the Administrator shall enter into a domestic fuels facility permitting agreement with the State or Indian tribe under which the process for obtaining all permits necessary for the construction and operation of a domestic fuels facility shall be improved using a systematic interdisciplinary multimedia approach as provided in this section. 
(b)Authority of AdministratorUnder a domestic fuels facility permitting agreement— 
(1)the Administrator shall have authority, as applicable and necessary, to— 
(A)accept from a refiner a consolidated application for all permits that the domestic fuels producer is required to obtain to construct and operate a domestic fuels facility; 
(B)establish a schedule under which each Federal, State, or Indian tribal government agency that is required to make any determination to authorize the issuance of a permit shall— 
(i)concurrently consider, to the maximum extent practicable, each determination to be made; and 
(ii)complete each step in the permitting process; and 
(C)issue a consolidated permit that combines all permits that the domestic fuels producer is required to obtain; and 
(2)the Administrator shall provide to State and Indian tribal government agencies— 
(A)financial assistance in such amounts as the agencies reasonably require to hire such additional personnel as are necessary to enable the government agencies to comply with the applicable schedule established under paragraph (1)(B); and 
(B)technical, legal, and other assistance in complying with the domestic fuels facility permitting agreement. 
(c)Agreement by the StateUnder a domestic fuels facility permitting agreement, a State or governing body of an Indian tribe shall agree that— 
(1)the Administrator shall have each of the authorities described in subsection (b); and 
(2)each State or Indian tribal government agency shall— 
(A)make such structural and operational changes in the agencies as are necessary to enable the agencies to carry out consolidated project-wide permit reviews concurrently and in coordination with the Environmental Protection Agency and other Federal agencies; and 
(B)comply, to the maximum extent practicable, with the applicable schedule established under subsection (b)(1)(B). 
(d)Interdisciplinary approach 
(1)In generalThe Administrator and a State or governing body of an Indian tribe shall incorporate an interdisciplinary approach, to the maximum extent practicable, in the development, review, and approval of domestic fuels facility permits subject to this section. 
(2)OptionsAmong other options, the interdisciplinary approach may include use of— 
(A)environmental management practices; and 
(B)third party contractors. 
(e)Deadlines 
(1)New domestic fuels facilitiesIn the case of a consolidated permit for the construction of a new domestic fuels facility, the Administrator and the State or governing body of an Indian tribe shall approve or disapprove the consolidated permit not later than— 
(A)360 days after the date of the receipt of the administratively complete application for the consolidated permit; or 
(B)on agreement of the applicant, the Administrator, and the State or governing body of the Indian tribe, 90 days after the expiration of the deadline established under subparagraph (A). 
(2)Expansion of existing domestic fuels facilitiesIn the case of a consolidated permit for the expansion of an existing domestic fuels facility, the Administrator and the State or governing body of an Indian tribe shall approve or disapprove the consolidated permit not later than— 
(A)120 days after the date of the receipt of the administratively complete application for the consolidated permit; or 
(B)on agreement of the applicant, the Administrator, and the State or governing body of the Indian tribe, 30 days after the expiration of the deadline established under subparagraph (A). 
(f)Federal agenciesEach Federal agency that is required to make any determination to authorize the issuance of a permit shall comply with the applicable schedule established under subsection (b)(1)(B). 
(g)Judicial reviewAny civil action for review of any determination of any Federal, State, or Indian tribal government agency in a permitting process conducted under a domestic fuels facility permitting agreement brought by any individual or entity shall be brought exclusively in the United States district court for the district in which the domestic fuels facility is located or proposed to be located. 
(h)Efficient permit reviewIn order to reduce the duplication of procedures, the Administrator shall use State permitting and monitoring procedures to satisfy substantially equivalent Federal requirements under this section. 
(i)SeverabilityIf 1 or more permits that are required for the construction or operation of a domestic fuels facility are not approved on or before any deadline established under subsection (e), the Administrator may issue a consolidated permit that combines all other permits that the domestic fuels producer is required to obtain other than any permits that are not approved. 
(j)SavingsNothing in this section affects the operation or implementation of otherwise applicable law regarding permits necessary for the construction and operation of a domestic fuels facility. 
(k)Consultation with local governmentsCongress encourages the Administrator, States, and tribal governments to consult, to the maximum extent practicable, with local governments in carrying out this section. 
(l)Effect on local authorityNothing in this section affects— 
(1)the authority of a local government with respect to the issuance of permits; or 
(2)any requirement or ordinance of a local government (such as zoning regulations). 
103.Evaluation of Fischer-Tropsch diesel and jet fuel as an emission control strategy 
(a)In generalIn cooperation with the Secretary of Energy, the Secretary of Defense, the Administrator of the Federal Aviation Administration, Secretary of Health and Human Services, and Fischer-Tropsch industry representatives, the Administrator shall— 
(1)conduct a research and demonstration program to evaluate the air quality benefits of ultra-clean Fischer-Tropsch transportation fuel, including diesel and jet fuel; 
(2)evaluate the use of ultra-clean Fischer-Tropsch transportation fuel as a mechanism for reducing engine exhaust emissions; and 
(3)submit recommendations to Congress on the most effective use and associated benefits of these ultra-clean fuels for reducing public exposure to exhaust emissions. 
(b)Guidance and technical supportThe Administrator shall, to the extent necessary, issue any guidance or technical support documents that would facilitate the effective use and associated benefit of Fischer-Tropsch fuel and blends. 
(c)RequirementsThe program described in subsection (a) shall consider— 
(1)the use of neat (100 percent) Fischer-Tropsch fuel and blends with conventional crude oil-derived fuel for heavy-duty and light-duty diesel engines and the aviation sector; and 
(2)the production costs associated with domestic production of those ultra clean fuel and prices for consumers. 
(d)ReportsThe Administrator shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Energy and Commerce of the House of Representatives— 
(1)not later than 180 days after the date of enactment of this Act, an interim report on actions taken to carry out this section; and 
(2)not later than 1 year after the date of enactment of this Act, a final report on actions taken to carry out this section. 
104.Economic development assistance to support commercial-scale cellulosic biomass ethanol projects and coal-to-liquids facilities on BRAC property and Indian land 
(a)PriorityNotwithstanding section 206 of the Public Works and Economic Development Act of 1965 (42 U.S.C. 3146), in awarding funds made available to carry out section 209(c)(1) of that Act (42 U.S.C. 3149(c)(1)) pursuant to section 702 of that Act (42 U.S.C. 3232), the Secretary and the Economic Development Administration shall give priority to projects to support commercial-scale cellulosic biomass ethanol projects and coal-to-liquids facilities. 
(b)Federal shareExcept as provided in subsection (c)(3)(B) and notwithstanding the Public Works and Economic Development Act of 1965 (42 U.S.C. 3121 et seq.), the Federal share of a project to support a commercial-scale biomass ethanol facility or coal-to-liquid facility shall be— 
(1)80 percent of the project cost; or 
(2)for a project carried out on Indian land, 100 percent of the project cost. 
(c)Additional award 
(1)In generalThe Secretary shall make an additional award in connection with a grant made to a recipient (including any Indian tribe for use on Indian land) for a project to support a commercial-scale biomass ethanol facility or coal-to-liquid facility. 
(2)AmountThe amount of an additional award shall be 10 percent of the amount of the grant for the project. 
(3)UseAn additional award under this subsection shall be used— 
(A)to carry out any eligible purpose under the Public Works and Economic Development Act of 1965 (42 U.S.C. 3121 et seq.); 
(B)notwithstanding section 204 of that Act (42 U.S.C. 3144), to pay up to 100 percent of the cost of an eligible project or activity under that Act; or 
(C)to meet the non-Federal share requirements of that Act or any other Act. 
(4)Non-Federal sourceFor the purpose of paragraph (3)(C), an additional award shall be treated as funds from a non-Federal source. 
(5)FundingThe Secretary shall use to carry out this subsection any amounts made available— 
(A)for economic development assistance programs; or 
(B)under section 702 of the Public Works and Economic Development Act of 1965 (42 U.S.C. 3232). 
105.Alternative hydrocarbon and renewable reserves disclosures classification system 
(a)In generalThe Securities and Exchange Commission shall appoint a task force composed of government and private sector representatives, including experts in the field of dedicated energy crop feedstocks for cellulosic biofuels production, to analyze, and submit to Congress a report (including recommendations) on— 
(1)modernization of the hydrocarbon reserves disclosures classification system of the Commission to reflect advances in reserves recovery from nontraditional sources (such as deep water, oil shale, tar sands, and renewable reserves for cellulosic biofuels feedstocks); and 
(2)the creation of a renewable reserves classification system for cellulosic biofuels feedstocks. 
(b)Deadline for reportThe Commission shall submit the report required under subsection (a) not later than 180 days after the date of enactment of this Act. 
106.Extension of election to expense certain refineriesParagraph (1) of section 179C(c) of the Internal Revenue Code of 1986 is amended— 
(1)by striking January 1, 2012 in subparagraph (B) and inserting January 1, 2014, and 
(2)by striking January 1, 2008 each place it appears in subparagraph (F) and inserting January 1, 2010. 
107.Expansion of special allowance to cellulosic biofuel plant property 
(a)In generalParagraph (3) of section 168(l) of the Internal Revenue Code of 1986 is amended to read as follows: 
 
(3)Cellulosic biofuelThe term cellulosic biofuel means any alcohol, ether, ester, or hydrocarbon produced from any lignocellulosic or hemicellulosic matter that is available on a renewable or recurring basis. . 
(b)Conforming amendmentsSubsection (l) of section 168 of the Internal Revenue Code of 1986 is amended— 
(1)by striking cellulosic biomass ethanol each place it appears and inserting cellulosic biofuel, 
(2)by striking cellulosic biomass ethanol in the heading of such subsection and inserting cellulosic biofuel, and 
(3)by striking cellulosic biomass ethanol in the heading of paragraph (2) thereof and inserting cellulosic biofuel. 
(c)Effective dateThe amendments made by this section shall apply to property placed in service after the date of the enactment of this Act, in taxable years ending after such date. 
108.Authorization of appropriationsThere are authorized to be appropriated such sums as are necessary to carry out this title and the amendments made by this title. 
IIOpening and preserving access to oil and gas 
ADeep ocean energy resources 
201.PolicyIt is the policy of the United States that— 
(1)the United States is blessed with abundant energy resources on the outer Continental Shelf and has developed a comprehensive framework of environmental laws (including regulations) and fostered the development of state-of-the-art technology that allows for the responsible development of those resources for the benefit of the citizens of the United States; 
(2)adjacent States (as defined in section 2 of the Outer Continental Shelf Lands Act (43 U.S.C. 1331)) are required to commit significant resources in support of exploration, development, and production activities for mineral resources on the outer Continental Shelf, and it is fair and proper for a portion of the receipts from the activities to be shared with adjacent States and local coastal governments; 
(3)the existing laws governing the leasing and production of the mineral resources of the outer Continental Shelf have— 
(A)reduced the production of mineral resources; 
(B)preempted adjacent States from being sufficiently involved in the decisions regarding the allowance of mineral resource development; and 
(C)been harmful to the national interest; 
(4)the national interest is served by granting the adjacent States more options relating to whether or not mineral leasing should occur in the outer Continental Shelf within the Adjacent Zones (as defined in section 2 of the Outer Continental Shelf Lands Act (43 U.S.C. 1331)) of the adjacent States; 
(5)it is not reasonably foreseeable that exploration of a leased tract located more than 25 miles seaward of the coastline, development and production of a natural gas discovery located more than 25 miles seaward of the coastline, or development and production of an oil discovery located more than 50 miles seaward of the coastline will adversely affect resources near the coastline; 
(6)transportation of oil from a leased tract might reasonably be foreseen, under limited circumstances, to have the potential to adversely affect resources near the coastline if the oil is within 50 miles of the coastline, but the potential to adversely affect those resources is likely no greater, and probably less, than the potential impacts from tanker transportation because tanker spills usually involve large releases of oil over a brief period of time; and 
(7)among other bodies of inland waters, the Great Lakes, Long Island Sound, Delaware Bay, Chesapeake Bay, Albemarle Sound, San Francisco Bay, and Puget Sound are not part of the outer Continental Shelf, and are not subject to leasing by the Federal Government for the exploration, development, and production of any mineral resources that might lie beneath those bodies of water. 
202.Definitions under the Submerged Lands ActSection 2 of the Submerged Lands Act (43 U.S.C. 1301) is amended— 
(1)in subsection (a)(2), by striking three geographical miles distant and all that follows through beyond three geographical miles, and inserting 12 nautical miles distant from the coast line of the State;; 
(2)by striking subsection (b); 
(3)by redesignating subsections (c) through (f) as subsections (b) through (e), respectively; and 
(4)by striking subsection (g) and inserting the following: 
 
(f)SecretaryThe term Secretary means the Secretary of the Interior. 
(g)StateThe term State has the meaning given the term in section 2 of the Outer Continental Shelf Lands Act (43 U.S.C. 1331). . 
203.Seaward boundaries of StatesSection 4 of the Submerged Lands Act (43 U.S.C. 1312) is amended to read as follows: 
 
4.Seaward boundaries of States 
(a)In generalThe seaward boundary of each coastal State is approved and confirmed as a line 12 nautical miles distant from the coast line of the coastal State or, in the case of the Great Lakes, to the international boundary. 
(b)Offshore State boundariesExtension and delineation of lateral offshore State boundaries under this Act shall follow the lines used to determine the Adjacent Zones of coastal States under the Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.) to the extent the lines extend 12 nautical miles from the nearest coastline. . 
204.Exceptions from rights of StatesSection 5 of the Submerged Lands Act (43 U.S.C. 1313) is amended— 
(1)by redesignating subsections (a) through (c) as paragraphs (1) through (3), respectively, and indenting appropriately; 
(2)by striking Sec. and all that follows through There is excepted and inserting the following: 
 
5.Exceptions from rights of States 
(a)In generalThere is excepted ; and 
(3)by adding at the end the following: 
 
(b)Exception of oil and gas mineral rights 
(1)In generalThere is excepted from the operation of sections 3 and 4 all of the oil and gas mineral rights for land beneath the navigable waters that are located within the expanded offshore State seaward boundaries established under this Act. 
(2)Federal outer Continental ShelfThose oil and gas mineral rights shall— 
(A)remain Federal property; 
(B)be considered to be part of the Federal outer Continental Shelf for purposes of the Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.); 
(C)be subject to leasing under the authority of that Act; and 
(D)be subject to laws applicable to the leasing of the oil and gas resources of the Federal outer Continental Shelf. 
(3)Existing leasesExcept as otherwise provided in the American Affordable Fuels Act of 2008 and amendments made by that Act, all Federal oil and gas leases in existence as of the date of enactment of that Act within the expanded offshore State seaward boundaries shall continue unchanged by that Act and amendments made by that Act. 
(4)TaxationA State may exercise all of the sovereign powers of the State relating to taxation within the entire extent of the expanded offshore boundaries of the State. . 
205.Definitions under the Outer Continental Shelf Lands ActSection 2 of the Outer Continental Shelf Lands Act (43 U.S.C. 1331) is amended— 
(1)in subsection (a), by inserting before the semicolon at the end the following: or lying within the United States exclusive economic zone adjacent to the territories of the United States; 
(2)by striking the semicolon at the end of each of subsections (a) through (o) and inserting a period; 
(3)by striking subsection (f) and inserting the following: 
 
(f)Affected State; adjacent state 
(1)In generalThe terms affected State and adjacent State mean, with respect to any program, plan, lease sale, leased tract, or other activity proposed, conducted, or approved pursuant to this Act, any State the laws of which are declared, pursuant to section 4(a)(2), to be the law of the United States for the portion of the outer Continental Shelf on which the program, plan, lease sale, leased tract, or activity appertains or is, or is proposed to be, conducted. 
(2)StateIn this subsection, the term State includes Puerto Rico and other territories of the United States. ; 
(4)in subsection (p), by striking ; and at the end and inserting a period; and 
(5)by adding at the end the following: 
 
(r)Adjacent ZoneThe term Adjacent Zone means, with respect to any program, plan, lease sale, leased tract, or other activity proposed, conducted, or approved pursuant to this Act, the portion of the outer Continental Shelf for which the laws of a particular adjacent State are declared pursuant to section 4(a)(2), to be the law of the United States. 
(s)Bonus bidsThe term bonus bids means all funds received by the Secretary to issue an outer Continental Shelf minerals lease. 
(t)CoastlineThe term coastline has the meaning given the term coast line in section 2 of the Submerged Lands Act (43 U.S.C. 1301). 
(u)MileThe term mile means a statute mile. 
(v)Neighboring StateThe term neighboring State means a coastal State having a common boundary at the coastline with an adjacent State. 
(w)OCS Planning AreaThe term OCS Planning Area means an outer Continental Shelf planning area established by the Secretary under this Act. 
(x)OCS ReceiptsThe term OCS Receipts means bonus bids, royalties, and conservation of resources fees imposed under section 8(t). 
(y)RoyaltiesThe term royalties means all funds received by the Secretary from production of oil or natural gas, or the sale of production taken in-kind, from an outer Continental Shelf minerals lease. . 
206.Determination of adjacent zones and planning areasSection 4(a)(2)(A) of the Outer Continental Shelf Lands Act (43 U.S.C. 1333(a)(2)(A)) is amended— 
(1)by designating the first, second, and third sentences as clause (i), (iii), and (iv), respectively; 
(2)in clause (i) (as so designated), by striking , and the President and all that follows through the end of the sentence; and 
(3)by inserting after clause (i) (as so designated) the following: 
 
(ii)Adjacent Zones and Planning AreasThe lines extending seaward and defining the Adjacent Zone of each State, and each Planning Area of the outer Continental Shelf, shall be as indicated on the maps for each outer Continental Shelf region entitled— 
(I)Alaska OCS Region State Adjacent Zone and OCS Planning Areas; 
(II)Pacific OCS Region State Adjacent Zones and OCS Planning Areas; 
(III)Gulf of Mexico OCS Region State Adjacent Zones and OCS Planning Areas; and 
(IV)Atlantic OCS Region State Adjacent Zones and OCS Planning Areas; all of which are dated September 2005 and on file in the Office of the Director of the Minerals Management Service.. 
207.Administration of leasingSection 5 of the Outer Continental Shelf Lands Act (43 U.S.C. 1334) is amended by adding at the end the following: 
 
(k)Voluntary partial relinquishment of a lease 
(1)In generalAny lessee of a producing lease may relinquish to the Secretary any portion of a lease that— 
(A)the lessee has no interest in producing; and 
(B)the Secretary finds is geologically prospective. 
(2)Royalty incentiveIn return for any relinquishment, the Secretary shall provide to the lessee a royalty incentive for the portion of the lease retained by the lessee, in accordance with regulations promulgated by the Secretary to carry out this subsection. 
(3)RegulationsNot later than 1 year after the date of enactment of this subsection, the Secretary shall promulgate final regulations to carry out this subsection. 
(l)Natural gas lease regulationsNot later than July 1, 2010, the Secretary shall promulgate final regulations that shall— 
(1)establish procedures for entering into natural gas leases; 
(2)ensure that natural gas leases are only available for tracts on the outer Continental Shelf that are wholly within 100 miles of the coastline within an area withdrawn from disposition by leasing on the day after the date of enactment of this subsection; 
(3)provide that natural gas leases shall contain the same rights and obligations established for oil and gas leases, except as otherwise provided in the American Affordable Fuels Act of 2008 and amendments made by that Act; 
(4)provide that, in reviewing the adequacy of bids for natural gas leases, the value of any crude oil estimated to be contained within any tract shall be excluded; 
(5)
(A)provide that any crude oil produced from a well and reinjected into the leased tract shall not be subject to payment of royalty; and 
(B)require the Secretary to consider, in setting the royalty rates for a natural gas lease, the additional cost to the lessee of not producing any crude oil; and 
(6)provide that any Federal law that applies to an oil and gas lease on the outer Continental Shelf shall apply to a natural gas lease unless otherwise clearly inapplicable. . 
208.Grant of leases by Secretary 
(a)In generalSection 8 of the Outer Continental Shelf Lands Act (43 U.S.C. 1337) is amended— 
(1)in subsection (a)— 
(A)in paragraph (1), by inserting after the first sentence the following: The Secretary may grant natural gas leases in a manner similar to the granting of oil and gas leases, and under the various bidding systems available for oil and gas leases, under this Act.; and 
(B)in paragraph (3)— 
(i)by striking subparagraph (A); 
(ii)by redesignating subparagraphs (B) and (C) as subparagraphs (A) and (B), respectively; and 
(iii)in subparagraph (A) (as so redesignated), by striking In the Western and all that follows through the Secretary the first place it appears and inserting The Secretary; 
(2)in subsection (b)— 
(A)in paragraph (6), by striking and after the semicolon at the end; 
(B)in paragraph (7), by striking the period at the end and inserting ; and; and 
(C)by adding at the end the following: 
 
(8)at the option of the Secretary— 
(A)issue more than 1 lease for a given tract if each lease applies to a separate and distinct range of vertical depths, horizontal surface area, or both; and 
(B)promulgate such regulations as the Secretary determines are necessary to manage those leases consistent with this Act. . 
(3)in subsection (p)(2), by striking subparagraph (B) and inserting the following: 
 
(B)Payments to coastal States and local coastal governments 
(i)In generalThe Secretary shall provide for— 
(I)the payment to coastal States, and the local coastal governments of the coastal States, of 75 percent of Federal receipts from projects authorized under this section located partially or completely within the area extending seaward of State submerged land out to 4 marine leagues from the coastline; and 
(II)the payment to coastal States of 50 percent of the receipts from projects completely located in the area more than 4 marine leagues from the coastline. 
(ii)Payment formulaPayments shall be based on a formula established by the Secretary by rulemaking not later than 180 days after the date of enactment of the American Affordable Fuels Act of 2008 that provides for equitable distribution, based on proximity to the project, among coastal States that have coastline that is located within 200 miles of the geographic center of the project. ; and 
(4)by adding at the end the following: 
 
(q)Natural gas leases 
(1)Right to produce natural gasA lessee of a natural gas lease shall have the right to produce the natural gas from a field on a natural gas leased tract if the Secretary estimates that the discovered field has at least 40 percent of the economically recoverable Btu content of the field containing the natural gas and the natural gas is economical to produce. 
(2)Crude oilA lessee of a natural gas lease may not produce crude oil from the lease unless the Governor of the adjacent State agrees to the production. 
(3)Estimates of Btu content 
(A)In generalThe Secretary shall make estimates of the natural gas Btu content of discovered fields on a natural gas lease only after the completion of at least 1 exploration well, the data from which has been tied to the results of a 3-dimensional seismic survey of the field. 
(B)Further delineationThe Secretary may not require the lessee to further delineate any discovered field prior to making the estimates. 
(4)Natural gasFor purposes of a natural gas lease, natural gas means natural gas and all substances produced in association with gas, including hydrocarbon liquids (other than crude oil) that are obtained by the condensation of hydrocarbon vapors and separated out in liquid form from the produced gas stream. 
(r)Removal of restrictions on joint bidding in certain areas of the outer Continental Shelf 
(1)Alaska OCS regionRestrictions on joint bidders shall not apply to tracts located in the Alaska OCS Region. 
(2)Other OCS regionsThe restrictions shall not apply to tracts in other OCS regions determined to be frontier tracts or otherwise high cost tracts under final regulations that shall be promulgated by the Secretary by not later than 1 year after the date of enactment of the American Affordable Fuels Act of 2008. 
(s)Royalty suspension provisions 
(1)In generalEffective beginning on the date of enactment of the American Affordable Fuels Act of 2008, price thresholds shall apply to any royalty suspension volumes granted by the Secretary. 
(2)Price thresholdsUnless otherwise set by the Secretary by regulation or for a particular lease sale, the price thresholds shall be— 
(A)$40.50 for oil (January 1, 2006 dollars); and 
(B)$6.75 for natural gas (January 1, 2006 dollars). 
(t)Conservation of resources fees 
(1)In generalNot later than 1 year after the date of enactment of the American Affordable Fuels Act of 2008, the Secretary by regulation shall establish a conservation of resources fee for nonproducing leases that will apply to new and existing leases which shall be set at $3.75 per acre per year. 
(2)AdministrationThe fee shall apply on and after October 1, 2008, and shall be treated as offsetting receipts. . 
(b)Conforming amendments 
(1)Section 8(g) of the Outer Continental Shelf Lands Act (43 U.S.C. 1337(g)) is amended— 
(A)by striking (g) and all that follows through (3) Whenever and inserting the following: 
 
(g)Common potentially hydrocarbon-bearing areasIf ; 
(B)in paragraph (3), by striking the last sentence; and 
(C)by striking paragraphs (4) through (7). 
(2)Effective dateThe amendments made by paragraph (1) take effect on October 1, 2008. 
209.Disposition of receiptsSection 9 of the Outer Continental Shelf Lands Act (43 U.S.C. 1338) is amended to read as follows: 
 
9.Disposition of receipts 
(a)DefinitionsIn this section: 
(1)Coastal county-equivalent political subdivisionThe term coastal county-equivalent political subdivision means a political jurisdiction immediately below the level of State government (including a county, parish, borough in Alaska, independent municipality that is not part of a county, parish, or borough in Alaska, or other equivalent subdivision of a coastal State) that lies within the coastal zone. 
(2)Coastal municipal political subdivisionThe term coastal municipal political subdivision means a municipality located within and part of a county, parish, borough in Alaska, or other equivalent subdivision of a State, all or part of which coastal municipal political subdivision lies within the coastal zone. 
(3)Coastal populationThe term coastal population means the population of all coastal county-equivalent political subdivisions, as determined by the most recent official data of the Census Bureau. 
(4)Coastal zoneThe term coastal zone means the portion of a coastal State (including the entire territory of any coastal county-equivalent political subdivision) at least a part of which lies within 75 miles landward from the coastline, or a greater distance as determined by State law enacted to implement this section. 
(5)Producing StateThe term producing State means an adjacent State having an Adjacent Zone containing leased tracts from which OCS Receipts were derived. 
(b)Deposit in TreasuryExcept as otherwise provided in this Act, effective beginning June 5, 1950, all rentals, royalties, and other sums paid to the Secretary or the Secretary of the Navy under any lease on the outer Continental Shelf shall be deposited in the Treasury and credited to miscellaneous receipts. 
(c)Treatment of OCS receipts from tracts completely within 100 miles of the coastline 
(1)DepositThe Secretary shall deposit into a separate account in the Treasury the portion of OCS Receipts for each fiscal year that will be shared under paragraphs (2), (3), and (4). 
(2)Phased-in receipts sharing 
(A)Covered areasEffective beginning October 1, 2008, the Secretary shall share OCS Receipts derived from the following areas: 
(i)Lease tracts located on portions of the Gulf of Mexico OCS Region completely beyond 4 marine leagues from any coastline and completely within 100 miles of any coastline that were available for leasing under the 2002–2007 5-Year OCS Oil and Gas Leasing Program. 
(ii)Lease tracts in production prior to October 1, 2008, completely beyond 4 marine leagues from any coastline and completely within 100 miles of any coastline located on portions of the OCS that were not available for leasing under the 2002–2007 5-Year OCS Oil and Gas Leasing Program. 
(iii)Lease tracts for which leases are issued prior to October 1, 2008, located in the Alaska OCS Region completely beyond 4 marine leagues from any coastline and completely within 100 miles of the coastline. 
(B)PercentagesThe Secretary shall share the following percentages of OCS Receipts from the leases described in subparagraph (A) derived during the fiscal year indicated: 
(i)For fiscal year 2009, 5 percent. 
(ii)For fiscal year 2010, 8 percent. 
(iii)For fiscal year 2011, 11 percent. 
(iv)For fiscal year 2012, 14 percent. 
(v)For fiscal year 2013, 17 percent. 
(vi)For fiscal year 2014, 20 percent. 
(vii)For fiscal year 2015, 23 percent. 
(viii)For fiscal year 2016, 26 percent. 
(ix)For fiscal year 2017, 29 percent. 
(x)For fiscal year 2018, 32 percent. 
(xi)For fiscal year 2019, 35 percent. 
(xii)For fiscal year 2020 and each subsequent fiscal year, 37.5 percent. 
(C)NonapplicationThis paragraph shall not apply to leases that could not have been issued but for section 5(k) or the amendments made by section 205 of the American Affordable Fuels Act of 2008. 
(3)Immediate receipts sharingEffective beginning October 1, 2008, the Secretary shall share 37.50 percent of OCS Receipts derived from all leases located completely beyond 4 marine leagues from any coastline and completely within 100 miles of any coastline not included under paragraph (2). 
(4)Receipts sharing from tracts within 4 marine leagues of any coastline 
(A)Areas covered by phased-in receipts sharing 
(i)Initial periodFor each of fiscal years 2009 and 2010, the Secretary shall share 25 percent of OCS Receipts derived from all leases located within 4 marine leagues from any coastline within an area described in paragraph (2). 
(ii)Subsequent periodFor fiscal year 2011 and each fiscal year thereafter, the Secretary shall increase the percent shared in 5 percent increments each fiscal year until the sharing rate for all leases located within 4 marine leagues from any coastline within areas described in paragraph (2) is 75 percent. 
(B)Other areasFor fiscal year 2009 and each fiscal year thereafter, the Secretary shall share 75 percent of OCS receipts derived from all leases located completely or partially within 4 marine leagues from any coastline within an area not described paragraph (2). 
(5)Allocations 
(A)In generalThe Secretary shall allocate the OCS Receipts deposited into the separate account established by paragraph (1) that are shared under paragraphs (2), (3), and (4) in accordance with this paragraph. 
(B)Bonus bidsDeposits derived from bonus bids from a leased tract (including interest on the deposits) shall be allocated at the end of each fiscal year to the adjacent State. 
(C)RoyaltiesDeposits derived from royalties from a leased tract (including interest on the deposits) shall be allocated at the end of each fiscal year to the adjacent State and any other producing State with a leased tract within the Adjacent Zone of the producing State within 100 miles of coastline of the producing State that generated royalties during the fiscal year, if the other producing State has a coastline point within 300 miles of any portion of the leased tract, in which case the amount allocated for the leased tract shall be— 
(i)1/3 to the adjacent State; and 
(ii)2/3 to each producing State (including the adjacent State), inversely proportional to the distance between the nearest point on the coastline of the producing State and the geographic center of the leased tract. 
(d)Treatment of OCS Receipts From Tracts Partially or Completely Beyond 100 Miles of the Coastline 
(1)DepositThe Secretary shall deposit into a separate account in the Treasury the portion of OCS Receipts for each fiscal year that will be shared under paragraphs (2) and (3). 
(2)Phased-in receipts sharing 
(A)Covered areasEffective beginning October 1, 2008, the Secretary shall share OCS Receipts derived from the following areas: 
(i)Lease tracts located on portions of the Gulf of Mexico OCS Region partially or completely beyond 100 miles of any coastline that were available for leasing under the 2002–2007 5-Year OCS Oil and Gas Leasing Program. 
(ii)Lease tracts in production prior to October 1, 2008, partially or completely beyond 100 miles of any coastline located on portions of the outer Continental Shelf that were not available for leasing under the 2002–2007 5-Year OCS Oil and Gas Leasing Program. 
(iii)Lease tracts for which leases are issued prior to October 1, 2008, located in the Alaska OCS Region partially or completely beyond 100 miles of the coastline. 
(B)PercentagesThe Secretary shall share the following percentages of OCS Receipts from the leases described in subparagraph (A) derived during the fiscal year indicated: 
(i)For fiscal year 2009, 5 percent. 
(ii)For fiscal year 2010, 8 percent. 
(iii)For fiscal year 2011, 11 percent. 
(iv)For fiscal year 2012, 14 percent. 
(v)For fiscal year 2013, 17 percent. 
(vi)For fiscal year 2014, 20 percent. 
(vii)For fiscal year 2015, 23 percent. 
(viii)For fiscal year 2016, 26 percent. 
(ix)For fiscal year 2017, 29 percent. 
(x)For fiscal year 2018, 32 percent. 
(xi)For fiscal year 2019, 35 percent. 
(xii)For fiscal year 2020 and each subsequent fiscal year, 37.5 percent. 
(C)NonapplicationThis paragraph shall not apply to leases that could not have been issued but for section 5(k) or the amendments made by section 205 of the American Affordable Fuels Act of 2008. 
(3)Immediate receipts sharing 
(A)In generalExcept as provided in subparagraph (B), effective beginning October 1, 2008, the Secretary shall share 37.50 percent of OCS Receipts derived from all leases located completely beyond 4 marine leagues from any coastline and completely within 100 miles of any coastline not included under paragraph (2). 
(B)States that prohibit leasing within 100 miles of coastlinesThe Secretary shall only share 25 percent of OCS Receipts derived from all leases described in subparagraph (A) within the Adjacent Zone of a State if no leasing is allowed within any portion of the Adjacent Zone of the State located completely within 100 miles of any coastline. 
(4)Allocations 
(A)In generalThe Secretary shall allocate the OCS Receipts deposited into the separate account established by paragraph (1) that are shared under paragraphs (2) and (3) in accordance with this paragraph. 
(B)Bonus bidsDeposits derived from bonus bids from a leased tract (including interest on the deposits) shall be allocated at the end of each fiscal year to the adjacent State. 
(C)RoyaltiesDeposits derived from royalties from a leased tract (including interest on the deposits) shall be allocated at the end of each fiscal year to the adjacent State and any other producing State with a leased tract within the Adjacent Zone of the producing State beyond 100 miles of coastline of the producing State that generated royalties during the fiscal year, if the other producing State has a coastline point within 300 miles of any portion of the leased tract, in which case the amount allocated for the leased tract shall be— 
(i)1/3 to the adjacent State; and 
(ii)2/3 to each producing State (including the adjacent State), inversely proportional to the distance between the nearest point on the coastline of the producing State and the geographic center of the leased tract. 
(e)Transmission of allocations 
(1)Definition of outer Continental Shelf oil and gas activitiesIn this subsection, the term outer Continental Shelf oil and gas activities includes— 
(A)construction of vessels, drill ships, and platforms involved in exploration, production, and development on the outer Continental Shelf; 
(B)support and supply bases, ports, and related activities; 
(C)offices of geologists, geophysicists, engineers, and other professionals involved in support of exploration, production, and development of oil and gas on the outer Continental Shelf; 
(D)pipelines and other means of transporting oil and gas production from the outer Continental Shelf; and 
(E)processing and refining of oil and gas production from the outer Continental Shelf. 
(2)Allocation among States and political subdivisionsNot later than 90 days after the end of each fiscal year, the Secretary shall transmit— 
(A)to each State 60 percent of the allocations of the State under subsections (c)(5) and (d)(4) for the immediate prior fiscal year; 
(B)to each coastal county-equivalent and municipal political subdivision of the State a total of 40 percent of the allocations of the State under subsections (c)(5) and (d)(4), together with all accrued interest on the amounts; and 
(C)the remaining allocations under subsections (b)(5) and (c)(4), together with all accrued interest on the amounts. 
(3)Allocations to coastal county-equivalent political subdivisionsThe Secretary shall make an initial allocation of the OCS Receipts to be shared under paragraph (2)(B) as follows: 
(A)25 percent shall be allocated to coastal county-equivalent political subdivisions that are completely more than 25 miles landward of the coastline and at least a part of which lies not more than 75 miles landward from the coastline, with the allocation among the coastal county-equivalent political subdivisions based on population. 
(B)75 percent shall be allocated to coastal county-equivalent political subdivisions that are completely or partially less than 25 miles landward of the coastline, with the allocation among such coastal county-equivalent political subdivisions to be allocated as follows: 
(i)25 percent shall be allocated based on the ratio of the population of the coastal county-equivalent political subdivision to the coastal population of all coastal county-equivalent political subdivisions in the State. 
(ii)
(I)25 percent shall be allocated based on the ratio of the coastline miles of the coastal county-equivalent political subdivision to the coastline miles of all coastal county-equivalent political subdivisions in the State, as calculated by the Secretary. 
(II)In the calculations, coastal county-equivalent political subdivisions without a coastline shall be considered to have 50 percent of the average coastline miles of the coastal county-equivalent political subdivisions that do have coastlines. 
(iii)25 percent shall be allocated to all coastal county-equivalent political subdivisions having a coastline point within 300 miles of the leased tract for which OCS Receipts are being shared based on a formula that allocates the funds based on the relative distance from the leased tract of the coastal county-equivalent political subdivision. 
(iv)
(I)25 percent shall be allocated to all coastal county-equivalent political subdivisions having a coastline point within 300 miles of the leased tract for which OCS Receipts are being shared based on the relative level of outer Continental Shelf oil and gas activities in a coastal political subdivision compared to the level of outer Continental Shelf activities in all coastal political subdivisions in the State. 
(II)For purposes of this subparagraph, if a coastal county-equivalent political subdivision does not have a coastline, the coastal point of the coastal county-equivalent political subdivision shall be the point on the coastline closest to the coastal county-equivalent political subdivision. 
(4)Allocations to coastal municipal political subdivisionsThe initial allocation to each coastal county-equivalent political subdivision under paragraph (2) shall be allocated to the coastal county-equivalent political subdivision and any coastal municipal political subdivision located partially or wholly within the boundaries of the coastal county-equivalent political subdivision as follows: 
(A)1/3 shall be allocated to the coastal county-equivalent political subdivision. 
(B)2/3 shall be allocated on a per capita basis to the municipal political subdivisions and the county-equivalent political subdivision, with the allocation to the county-equivalent political subdivision based on the population of the county-equivalent political subdivision not included within the boundaries of a municipal political subdivision. 
(f)Investment of depositsAmounts deposited under this section shall be invested by the Secretary of the Treasury in securities backed by the full faith and credit of the United States having maturities suitable to the needs of the account in which the amounts are deposited and yielding the highest reasonably available interest rates, as determined by the Secretary of the Treasury. 
(g)Use of fundsA recipient of funds under this section may use the funds— 
(1)to reduce in-State college tuition at public institutions of higher learning and otherwise support public education, including career technical education; 
(2)to make transportation infrastructure improvements; 
(3)to reduce taxes; 
(4)to promote, fund, and provide for— 
(A)coastal or environmental restoration; 
(B)fish, wildlife, and marine life habitat enhancement; 
(C)waterways construction and maintenance; 
(D)levee construction and maintenance and shore protection; and 
(E)marine and oceanographic education and research; 
(5)to promote, fund, and provide for— 
(A)infrastructure associated with energy production activities conducted on the outer Continental Shelf; 
(B)energy demonstration projects; 
(C)supporting infrastructure for shore-based energy projects; 
(D)State geologic programs, including geologic mapping and data storage programs, and State geophysical data acquisition; 
(E)State seismic monitoring programs, including operation of monitoring stations; 
(F)development of oil and gas resources through enhanced recovery techniques; 
(G)alternative energy development, including biofuels, coal-to-liquids, oil shale, tar sands, geothermal, geopressure, wind, waves, currents, hydro, and other renewable energy; 
(H)energy efficiency and conservation programs; and 
(I)front-end engineering and design for facilities that produce liquid fuels from hydrocarbons and other biological matter; 
(6)to promote, fund, and provide for— 
(A)historic preservation programs and projects; 
(B)natural disaster planning and response; and 
(C)hurricane and natural disaster insurance programs; and 
(7)any other purpose as determined by State law. 
(h)No accounting required 
(1)In generalNo recipient of funds under this section shall be required to account to the Federal Government for the expenditure of the funds, except as may otherwise required by law. 
(2)State accounting and auditingA State may enact legislation providing for accounting for and auditing of expenditures of funds under this section. 
(3)Matching funds for other programsFunds allocated under this section to States and political subdivisions may be used as matching funds for other Federal programs. 
(i)Effect of future laws 
(1)In generalSubject to paragraph (2), enactment of any future Federal law that has the effect, as determined by the Secretary, of restricting any Federal agency from spending appropriated funds, or otherwise preventing the agency from fulfilling the preexisting responsibilities of the agency as of the date of enactment of the American Affordable Fuels Act of 2008 to issue any permit or other approval impacting on the outer Continental Shelf oil and gas leasing program or any lease issued under the program, or to implement any provision of the American Affordable Fuels Act of 2008, shall prohibit any sharing of OCS Receipts under this section directly with the States, and the coastal political subdivisions of the States, for the duration of the restriction. 
(2)NonapplicationParagraph (1) shall not apply if the responsibilities of a Federal agency have been reassigned to another Federal agency by the law with no prevention of performance, as determined by the Secretary. 
(3)TimingThe Secretary shall make the determination of the existence of restricting effects described in paragraph (1) not later than 30 days after the date of receipt of a petition by any outer Continental Shelf lessee or producing State. . 
210.Reservation of land and rightsSection 12 of the Outer Continental Shelf Lands Act (43 U.S.C. 1341) is amended— 
(1)by striking Sec. 12 and all that follows through The President and inserting the following: 
 
12.Reservations 
(a)Authority of the President 
(1)In generalThe President ; and 
(2)in subsection (a), by adding at the end the following: 
 
(2)Withdrawals 
(A)By the PresidentThe President may partially or completely revise or revoke any prior withdrawal made by the President under this section. 
(B)Initiated by a StateThe President may not revise or revoke a withdrawal that was initiated by a petition from a State and approved by the Secretary under subsection (h). 
(C)Failure to prohibit leasingThe President may not withdraw from leasing any area for which a State failed to prohibit, or petition to prohibit, leasing under subsection (g). 
(3)Maximum area withdrawnIn the case of any area of the outer Continental Shelf that is more than 100 miles from any coastline, the President may not withdraw from leasing more than 25 percent of the acreage of any OCS Planning Area. 
(4)Length of withdrawalA withdrawal by the President may be for a term of not to exceed 10 years. 
(5)ConsiderationsWhen considering potential uses of the outer Continental Shelf, to the maximum extent practicable, the President shall accommodate competing interests and potential uses. ; and 
(3)by adding at the end the following: 
 
(g)Availability for leasing within certain areas of the outer Continental Shelf 
(1)Prohibition against leasing 
(A)Unavailable for leasing without State requestExcept as otherwise provided in this subsection, beginning on the date of enactment of this subsection, the Secretary shall not offer for leasing for oil and gas, or natural gas— 
(i)any area within 50 miles of the coastline that was withdrawn from disposition by leasing in the Atlantic OCS Region, the Pacific OCS Region, or the Gulf of Mexico OCS Region Eastern Planning Area, as depicted on the maps referred to in this subparagraph, under the Memorandum on Withdrawal of Certain Areas of the United States Outer Continental Shelf from Leasing Disposition, 34 Weekly Comp. Pres. Doc. 1111, dated June 12, 1998; or 
(ii)any area within 50 miles of the coastline not withdrawn under that Memorandum that is included within the Gulf of Mexico OCS Region Eastern Planning Area as indicated on the map entitled Gulf of Mexico OCS Region State Adjacent Zones and OCS Planning Areas or the Florida Straits Planning Area as indicated on the map entitled Atlantic OCS Region State Adjacent Zones and OCS Planning Areas, both of which are dated September 2005 and on file in the Office of the Director, National Ocean Resources and Royalty Service. 
(B)Areas between 50 and 100 miles from the coastlineUnless an adjacent State petitions under subsection (h) within 1 year after the date of enactment of this subsection for natural gas leasing or by June 30, 2010, for oil and gas leasing, the Secretary shall offer for leasing— 
(i)any area more than 50 miles but less than 100 miles from the coastline that was withdrawn from disposition by leasing in the Atlantic OCS Region, the Pacific OCS Region, or the Gulf of Mexico OCS Region Eastern Planning Area, as depicted on the maps referred to in this subparagraph, under the Memorandum on Withdrawal of Certain Areas of the United States Outer Continental Shelf from Leasing Disposition, 34 Weekly Comp. Pres. Doc. 1111, dated June 12, 1998; or 
(ii)any area more than 50 miles but less than 100 miles from the coastline not withdrawn under that Memorandum that is included within the Gulf of Mexico OCS Region Eastern Planning Area as indicated on the map entitled Gulf of Mexico OCS Region State Adjacent Zones and OCS Planning Areas or within the Florida Straits Planning Area as indicated on the map entitled Atlantic OCS Region State Adjacent Zones and OCS Planning Areas, both of which are dated September 2005 and on file in the Office of the Director, National Ocean Resources and Royalty Service. 
(2)Revocation of withdrawal 
(A)In generalThe Memorandum on Withdrawal of Certain Areas of the United States Outer Continental Shelf from Leasing Disposition, 34 Weekly Comp. Pres. Doc. 1111, dated June 12, 1998, is revoked and no longer in effect. 
(B)Tracts partially added 
(i)In generalAny tract only partially added to the Gulf of Mexico OCS Region Central Planning Area by this Act shall be eligible for leasing of the part of the tract that is included within the Gulf of Mexico OCS Region Central Planning Area. 
(ii)Remainder of tractThe remainder of a tract described in clause (i) that lies outside of the Gulf of Mexico OCS Region Central Planning Area may be developed and produced by the lessee of the partial tract using extended reach or similar drilling from a location on a leased area. 
(C)Use of tractsAny area in the OCS withdrawn from leasing may be leased, and thereafter developed and produced by the lessee using extended reach or similar drilling from a location on a leased area located in an area available for leasing. 
(3)Petition for leasing 
(A)Petitions 
(i)In generalThe Governor of a State, with the concurrence of the legislature of the State, may submit to the Secretary a petition requesting that the Secretary make available any area that is within the Adjacent Zone of the State, included under paragraph (1), and that— 
(I)is greater than 25 miles from any point on the coastline of a neighboring State for the conduct of offshore leasing, pre-leasing, and related activities with respect to natural gas leasing; or 
(II)is greater than 50 miles from any point on the coastline of a neighboring State for the conduct of offshore leasing, pre-leasing, and related activities with respect to oil and gas leasing. 
(ii)Other leasingThe adjacent State may petition for leasing any other area within the Adjacent Zone of the State— 
(I)if leasing is allowed in the similar area of the Adjacent Zone of the applicable neighboring State; or 
(II)if leasing is not allowed, if the neighboring State, acting through the Governor of the neighboring State, expresses the concurrence of the neighboring State with the petition. 
(iii)Secretarial findingThe Secretary shall only consider a petition under clause (ii) after— 
(I)making a finding that leasing is allowed in the similar area of the Adjacent Zone of the applicable neighboring State; or 
(II)receiving the concurrence of the neighboring State. 
(iv)Date of receiptThe date of receipt by the Secretary of a concurrence by a neighboring State shall constitute the date of receipt of the petition for the State for which the concurrence applies. 
(B)Limitations on leasingIn its petition, a State with an Adjacent Zone that contains leased tracts may condition new leasing for oil and gas, or natural gas, for tracts within 25 miles of the coastline by— 
(i)requiring a net reduction in the number of production platforms; 
(ii)requiring a net increase in the average distance of production platforms from the coastline; 
(iii)limiting permanent surface occupancy on new leases to areas that are more than 10 miles from the coastline; 
(iv)limiting certain tracts to being produced from shore or from platforms located on other tracts; or 
(v)other conditions that the adjacent State may consider appropriate if the Secretary does not determine that production is made economically or technically impracticable or otherwise impossible. 
(C)Action by secretary 
(i)In generalNot later than 90 days after receipt of a petition of a State under subparagraph (A), the Secretary shall approve the petition, unless the Secretary determines that leasing the area would probably cause serious harm or damage to the marine resources of the Adjacent Zone of the State. 
(ii)Environmental assessmentPrior to approving the petition, the Secretary shall complete an environmental assessment under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) that documents the anticipated environmental effects of leasing in the area included within the scope of the petition. 
(D)Failure to actIf the Secretary fails to approve or deny a petition in accordance with subparagraph (C), the petition shall be considered to be approved 90 days after the receipt of the petition. 
(E)Amendment of 5-year leasing program 
(i)In generalExcept as provided in clause (ii), notwithstanding section 18, not later than 180 days after the approval of a petition under subparagraph (C) or (D), after the expiration of the time limits established by paragraph (1)(B), and not later than 180 days after the enactment of this subsection for the areas made available for leasing under paragraph (2), the Secretary shall amend the 5-Year Outer Continental Shelf Oil and Gas Leasing Program (in effect on the date of enactment of this subsection) to include 1 or more lease sales for at least 75 percent of the associated areas. 
(ii)Exception 
(I)In generalThe Secretary shall not make the amendment described in clause (i) if there are, from the date of approval, expiration of the time limits, or the date of enactment of this subsection, as applicable, less than 1 year remaining in the 5-Year Leasing Program described in clause (i). 
(II)Subsequent leasing programIn a case described in subclause (I), the Secretary shall include the associated areas within lease sales under the next 5-Year Outer Continental Shelf Oil and Gas Leasing Program. 
(iii)No further consultations requiredFor purposes of amending the 5-Year Outer Continental Shelf Oil and Gas Leasing Program in accordance with this section, further consultations with States shall not be required. 
(iv)Environmental assessmentFor purposes of this section, an environmental assessment performed under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) to assess the effects of approving the petition shall be sufficient to support the amendment of the 5-Year Outer Continental Shelf Oil and Gas Leasing Program. 
(h)Option To petition for extension of withdrawal from leasing within certain areas of outer Continental Shelf 
(1)In generalThe Governor of a State, with the concurrence of the legislature of the State, may submit to the Secretary a petition requesting that the Secretary extend, for a period of not more than 5 years, the withdrawal from leasing for all or part of any area within the Adjacent Zone of the State located more than 50 miles, but less than 100 miles, from the coastline that is subject to subsection (g)(1)(B). 
(2)Limitation on petitionsA State may petition not more than once per calendar year for any particular area. 
(3)Separate petitionsA State shall submit separate petitions, with separate votes by the legislature of the State, for oil and gas leasing and for natural gas leasing. 
(4)Scope of petitionsA petition of a State may request certain areas to be withdrawn from all leasing and certain areas to be withdrawn only from 1 type of leasing. 
(i)Effect of other laws 
(1)In generalAdoption by any adjacent State of any constitutional provision, or enactment of any State law, that has the effect, as determined by the Secretary, of restricting the Governor or the legislature, or both, of the State from exercising full discretion relating to subsection (g) or (h) shall for the duration of the restriction— 
(A)prohibit any sharing of OCS receipts (as that term is defined in section 9(a)) under this Act with the adjacent State, and the coastal political subdivisions of the adjacent State; and 
(B)prohibit the adjacent State from exercising any authority under subsection (h). 
(2)TimingThe Secretary shall make the determination of the existence of a restricting constitutional provision or State statute not later than 30 days after receipt of a petition by any outer Continental Shelf lessee or coastal State. 
(j)Prohibition on leasing east of the military mission line 
(1)Definition of military mission lineIn this subsection, the term military mission line means a line located at 86 degrees, 41 minutes West Longitude, and extending south from the coast of the State of Florida to the outer boundary of United States territorial waters in the Gulf of Mexico. 
(2)ProhibitionNotwithstanding any other provision of law, during the period beginning on the date of enactment of this subsection and ending on January 1, 2022, no area of the outer Continental Shelf located in the Gulf of Mexico east of the military mission line may be offered for leasing for oil and gas or natural gas unless a waiver is issued by the Secretary of Defense. 
(3)Disposition of receiptsIf a waiver described in paragraph (2) is granted, 62.5 percent of the OCS Receipts from a lease within the area issued as a result of the waiver shall be paid annually to the National Guards of all States having a point that is within 1,000 miles of the lease, allocated among the States on a per capita basis relative to the entire population of the States. . 
211.Outer Continental Shelf leasing programSection 18 of the Outer Continental Shelf Lands Act (43 U.S.C. 1344) is amended— 
(1)in subsection (a)(3)— 
(A)by striking (3) The Secretary and inserting the following: 
 
(3)Timing and location of leasing 
(A)In generalThe Secretary ; and 
(B)by adding at the end the following: 
 
(B)Lease sales 
(i)In generalFor each 5-year program, the Secretary shall include lease sales that, if viewed as a whole, propose to offer for oil and gas or natural gas leasing at least 75 percent of the available unleased acreage within each OCS Planning Area. 
(ii)Available unleased acreageFor the purpose of clause (i), available unleased acreage shall be that portion of the outer Continental Shelf that is not under lease at the time of the proposed lease sale, and has not otherwise been made unavailable for leasing by law. ; 
(2)in subsection (c), by striking (c)(1) and all that follows through the end of paragraph (2) and inserting the following: 
 
(c)Proposed leasing program 
(1)Consideration and analysis 
(A)In generalDuring the preparation of any proposed leasing program under this section, the Secretary shall consider and analyze leasing throughout the entire outer Continental Shelf without regard to any other law affecting the leasing. 
(B)Suggestions from Federal agencies and coastal StatesDuring the preparation of the program, the Secretary shall invite and consider suggestions from any interested Federal agency, including the Department of Justice, in consultation with the Federal Trade Commission, and from the Governor of any coastal State. 
(C)Suggestions from local governmentsThe Secretary may invite or consider any suggestions from the executive of any local government in a coastal State that have been previously submitted to the Governor of the State, and from any other person. 
(D)Coordination with Secretary of Defense 
(i)In generalThe Secretary shall consult with the Secretary of Defense regarding military operational needs in the outer Continental Shelf. 
(ii)ConflictsThe Secretary shall work with the Secretary of Defense to resolve any conflicts that might arise regarding offering any area of the outer Continental Shelf for oil and gas or natural gas leasing. 
(iii)Unresolved issuesIf the Secretaries are not able to resolve all of the conflicts, any unresolved issues shall be elevated to the President for resolution. 
(2)Review and comment on proposed leasing program 
(A)PublicationAfter the consideration and analysis required by paragraph (1) (including the consideration of the suggestions received from any interested Federal agency, the Federal Trade Commission, the Governor of any coastal State, any local government of a coastal State, and any other individual or entity), the Secretary shall publish in the Federal Register a description of a proposed leasing program accompanied by a draft environmental impact statement prepared pursuant to the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.). 
(B)Copy to affected StatesAfter publication of the proposed leasing program and during the comment period provided for on the draft environmental impact statement, the Secretary shall submit a copy of the proposed program to the Governor of each affected State for review and comment. 
(C)Comments from local governmentsThe Governor may solicit comments from those executives of local governments in the State of the Governor that the Governor, in the discretion of the Governor, determines will be affected by the proposed program. 
(D)Request for modification by Governor 
(i)In generalIf any comment by the Governor is received by the Secretary at least 15 days prior to submission to Congress pursuant to paragraph (3) and includes a request for any modification of the proposed program, the Secretary shall reply in writing— 
(I)granting or denying the request in whole or in part, or granting the request in such modified form as the Secretary considers appropriate; and 
(II)stating the reasons for the decision of the Secretary. 
(ii)CorrespondenceAll correspondence between the Secretary and the Governor of any affected State described in clause (i), together with any additional information and data related to the correspondence, shall accompany the proposed program when the proposed program is submitted to Congress. ; and 
(3)by adding at the end the following: 
 
(i)Projection of State adjacent zone resources and State and local government shares of OCS receiptsConcurrent with the publication of the notice of scope at the beginning of the development of each 5-year outer Continental Shelf oil and gas leasing program or as soon as practicable thereafter, the Secretary shall— 
(1)provide to each adjacent State a current estimate of proven and potential oil and gas resources located within the Adjacent Zone of the State; and 
(2)provide to each adjacent State, and coastal political subdivisions of the State— 
(A)an estimate of the OCS Receipts that the Secretary expects will be shared with each adjacent State, and the coastal political subdivisions of the State, using the assumption that the unleased tracts within the Adjacent Zone of the State are fully made available for leasing, including long-term projected OCS Receipts; and 
(B)a macroeconomic estimate of the impact of the leasing on the national economy and the economy of each State, including the impact on investment, jobs, revenues, personal income, and other categories. . 
212.Coordination with adjacent StatesSection 19 of the Outer Continental Shelf Lands Act (43 U.S.C. 1345) is amended— 
(1)in the first sentence of subsection (a), by inserting , for any tract located within the Adjacent Zone of the adjacent State, after government; and 
(2)by adding at the end the following: 
 
(f)Construction of pipelines 
(1)In generalExcept as provided in paragraph (2), no Federal agency may permit or otherwise approve, without the concurrence of the adjacent State, the construction of a pipeline for crude oil or petroleum products, or both, within the part of the Adjacent Zone of the adjacent State that is withdrawn from oil and gas or natural gas leasing. 
(2)Construction without concurrenceA pipeline may be approved, without the concurrence of the adjacent State, to pass through the Adjacent Zone of the adjacent State if at least 50 percent of the production projected to be carried by the pipeline during the first 10 years of operation is from areas of the Adjacent Zone of the adjacent State. 
(3)Natural gas pipelines 
(A)In generalExcept as provided in subparagraph (B), no State may prohibit the construction within the Adjacent Zone or waters of the State of a natural gas pipeline that will transport natural gas produced from the outer Continental Shelf. 
(B)Alternate locationAn adjacent State may prevent a proposed natural gas pipeline landing location if the State proposes 2 alternate landing locations in the adjacent State, acceptable to the adjacent State, located within 50 miles on either side of the proposed landing location. . 
213.Environmental studiesSection 20(d) of the Outer Continental Shelf Lands Act (43 U.S.C. 1346(d)) is amended— 
(1)by striking (d) The Secretary and inserting the following: 
 
(d)Environmental information 
(1)In generalThe Secretary ; and 
(2)by adding at the end the following: 
 
(2)Application of National Environmental Policy Act of 1969 
(A)In generalIn the case of each program, lease sale, lease, and action under this Act, this paragraph shall apply regarding the application of the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.). 
(B)Lease suspensions and preliminary activities 
(i)In generalThe granting or directing of a lease suspension and the conduct of all preliminary activities on outer Continental Shelf tracts (including seismic activities) shall be categorically excluded from the need to prepare an environmental assessment or an environmental impact statement. 
(ii)ExceptionsThe Secretary shall not be required to analyze whether any exceptions to a categorical exclusion apply to activities conducted under this Act. 
(C)Further environmental analysisThe environmental impact statement developed in support of each 5-year oil and gas leasing program shall provide the environmental analysis for all lease sales to be conducted under the program and such sales shall not be subject to further environmental analysis. 
(D)Exploration plans 
(i)In generalExploration plans shall not be subject to any requirement to prepare an environmental impact statement. 
(ii)Categorical exclusionThe Secretary may find that exploration plans are eligible for categorical exclusion due to the impacts already being considered within an environmental impact statement or due to mitigation measures included within the plan. 
(E)Further development and production plans 
(i)In generalExcept as provided in clause (ii), within each OCS Planning Area, after the preparation of the first development and production plan environmental impact statement for a leased tract within the OCS Planning Area, future development and production plans for leased tracts within the Area shall only require the preparation of an environmental assessment. 
(ii)Older statementsIf the most recent development and production plan environmental impact statement within the OCS Planning Area was finalized more than 10 years before the date of the approval of the plan, an environmental impact statement shall be required. . 
214.Federal energy natural resources enhancement 
(a)FindingsCongress finds that— 
(1)energy and minerals exploration, development, and production on Federal onshore and offshore land (including biobased fuel, natural gas, minerals, oil, geothermal, and power from wind, waves, currents, and thermal energy) involves significant outlays of funds by Federal and State wildlife, fish, and natural resource management agencies for environmental studies, planning, development, monitoring, and management of wildlife, fish, air, water, and other natural resources; 
(2)State wildlife, fish, and natural resource management agencies are funded primarily through permit and license fees paid to the States by the general public to hunt and fish, and through Federal excise taxes on equipment used for those activities; 
(3)funds generated from consumptive and recreational uses of wildlife, fish, and other natural resources are inadequate to address the natural resources related to energy and minerals development on Federal onshore and offshore land; 
(4)funds made available to Federal agencies responsible for managing Federal onshore and offshore land and Federal-trust wildlife and fish species and habitats are inadequate to address the natural resources related to energy and minerals development on Federal onshore and offshore land; 
(5)receipts derived from sales, bonus bids, and royalties under the mineral leasing laws of the United States are paid to the Treasury through the Minerals Management Service of the Department of the Interior; and 
(6)none of the receipts derived from sales, bonus bids, and royalties under the minerals leasing laws of the United States are paid to Federal or State agencies to examine, monitor, and manage wildlife, fish, air, water, and other natural resources related to natural gas, oil, and mineral exploration and development. 
(b)PurposesThe purposes of this section are— 
(1)to authorize expenditures for the monitoring and management of wildlife and fish, and habitat, and air, water, and other natural resources related to energy and minerals development on Federal onshore and offshore land; 
(2)to authorize expenditures for each fiscal year to the Secretary of the Interior and the States; and 
(3)to use funds made available under this section to secure the necessary trained workforce or contractual services to conduct environmental studies, planning, development, monitoring, and post-development management of wildlife and fish and habitat and air, water, and other natural resources that may be related to biobased fuel, gas, mineral, oil, wind, or other energy exploration, development, transportation, transmission, and associated activities on Federal onshore and offshore land, including— 
(A)pertinent research, surveys, and environmental analyses conducted to identify any impact on wildlife, fish, air, water, and other natural resources from energy and mineral exploration, development, production, and transportation or transmission; 
(B)projects to maintain, improve, or enhance wildlife and fish populations and habitat or air, water, or other natural resources, including activities under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.); 
(C)research, surveys, environmental analyses, and projects that assist in managing (including mitigating onsite or offsite, or both) the impacts of energy and mineral activities on wildlife, fish, air, water, and other natural resources; and 
(D)projects to teach young people to live off the land. 
(c)DefinitionsIn this section: 
(1)Enhancement programThe term enhancement program means the Federal energy natural resources enhancement program established by this section. 
(2)StateThe term State means the Governor of the State. 
(d)Establishment of Federal energy natural resources enhancement program 
(1)In generalThere is established the Federal energy natural resources enhancement program. 
(2)Payment to Secretary of the InteriorFor fiscal year 2009 and each fiscal year thereafter, 1/3 of the amounts made available for the enhancement program shall be available to the Secretary of the Interior for use for the purposes described in subsection (b)(3). 
(3)Payment to States 
(A)In generalFor fiscal year 2009 and each fiscal year thereafter, 2/3 of the amounts made available for the enhancement program shall be available to the States for use for the purposes described in subsection (b)(3). 
(B)Use of payments by StateEach State shall use the payments made under this paragraph only for carrying out projects and programs for the purposes described in subsection (b)(3). 
(C)Encourage use of private funds by StateEach State shall use the payments made under this paragraph to leverage private funds for carrying out projects for the purposes described in subsection (b)(3). 
(e)Limitation on useAmounts made available under this section may not be used for the purchase of any interest in land. 
(f)Reports to CongressDuring fiscal year 2010 and each fiscal year thereafter, the Secretary of the Interior and each State receiving funds from the Enhancement Fund shall submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Natural Resources of the House of Representatives a report describing the expenditures made available under this section during the previous fiscal year, including— 
(1)a summary of pertinent scientific research and surveys conducted to identify impacts on wildlife, fish, and other natural resources from energy and mineral developments; 
(2)a summary of projects planned and completed to maintain, improve or enhance wildlife and fish populations and habitat or other natural resources; 
(3)a list of additional actions that assist, or would assist, in managing (including mitigating onsite or offsite, or both) the impacts of energy and mineral development on wildlife, fish, and other natural resources; and 
(4)a summary of non-Federal funds used to plan, conduct, and complete the plans and programs identified in paragraphs (1) and (2). 
(g)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $150,000,000 for fiscal year 2009 and each fiscal year thereafter. 
215.Termination of effect of laws prohibiting the spending of appropriated funds for certain purposesNotwithstanding any other provision of law, each provision of Federal law in effect on the date of enactment of this Act that prohibits the spending of Federal funds to conduct oil and natural gas leasing and preleasing activities, or to issue a lease to any individual or entity, for any area of the outer Continental Shelf shall have no force or effect. 
216.Outer Continental Shelf incompatible use 
(a)In generalExcept as provided in subsection (b), no Federal agency may permit construction or operation of any facility, or designate or maintain a restricted transportation corridor or operating area on the Federal outer Continental Shelf or in State waters, that will be incompatible with, as determined by the Secretary of the Interior, oil and gas or natural gas leasing and substantially full exploration and production of tracts that are geologically prospective for oil or natural gas. 
(b)ExceptionsSubsection (a) shall not apply to any facility, transportation corridor, or operating area the construction, operation, designation, or maintenance of which is or will be— 
(1)located in an area of the outer Continental Shelf that is unavailable for oil and gas or natural gas leasing by operation of law; 
(2)used for a military readiness activity (as defined in section 315(f) of division A of Public Law 107–314; 16 U.S.C. 703 note); or 
(3)required in the national interest, as determined by the President. 
217.Repurchase of certain leases 
(a)Authority To repurchase and cancel certain leasesThe Secretary of the Interior shall repurchase and cancel any Federal oil and gas, geothermal, coal, oil shale, tar sands, or other mineral lease, whether onshore or offshore, but not including any outer Continental Shelf oil or gas lease that was subject to litigation in the Court of Federal Claims on January 1, 2006, if the Secretary finds that the lease qualifies for repurchase and cancellation under the regulations authorized by this section. 
(b)Regulations 
(1)In generalNot later than 1 year after the date of enactment of this Act, the Secretary shall publish final regulations providing the conditions under which a lease referred to in subsection (a) would qualify for repurchase and cancellation, and the process to be followed regarding repurchase and cancellation. 
(2)Required findingsUnder the regulations, on a written request by the lessee, the Secretary shall repurchase and cancel a lease on a finding by the Secretary that— 
(A)a request by the lessee for a required permit or other approval complied with applicable law (other than the Coastal Zone Management Act of 1972 (16 U.S.C. 1451 et seq.)), and terms of the lease and the permit or other approval were denied; 
(B)a Federal agency failed to act on a request by the lessee for a required permit, other approval, or administrative appeal within a regulatory or statutory time-frame associated with the requested action, whether mandatory or discretionary, or if none, within 180 days; or 
(C)a Federal agency attached a condition of approval, without agreement by the lessee, to a required permit or other approval if the condition of approval was not mandated by Federal law (including regulations) in effect on the date of lease issuance, or was not specifically allowed under the terms of the lease. 
(3)Administrative remediesUnder the regulations, a lessee shall not be required to exhaust administrative remedies regarding a permit request, administrative appeal, or other required request for approval for the purposes of this section. 
(4)Final agency decisionThe Secretary shall make a final agency decision on a request by a lessee under this section not later than 180 days after the date of the request. 
(5)Compensation 
(A)AmountCompensation to a lessee to repurchase and cancel a lease under this section shall be the amount that a lessee would receive in a restitution case for a material breach of contract. 
(B)FormCompensation shall be in the form of a check or electronic transfer from the Department of the Treasury from funds deposited into miscellaneous receipts under the authority of the same Act that authorized the issuance of the lease being repurchased. 
(C)Final agency decisionFailure of the Secretary to make a final agency decision on a request by a lessee under this section within 180 days after the date of the request shall result in a 10 percent increase in the compensation due to the lessee if the lease is ultimately repurchased. 
(c)No prejudiceThis section does not prejudice any other rights that the lessee would have in the absence of this section. 
218.Offsite environmental mitigation 
(a)In generalNotwithstanding any other provision of law— 
(1)any person conducting activities under a law described in subsection (b) may, in satisfying any mitigation requirements associated with the activities, propose mitigation measures on a site away from the area impacted; and 
(2)the Secretary of the Interior shall accept those proposed measures if the Secretary finds that the measures generally achieve the purposes for which the mitigation measures were applied. 
(b)Covered lawsSubsection (a) applies to— 
(1)the Mineral Leasing Act (30 U.S.C. 181 et seq.); 
(2)the Geothermal Steam Act of 1970 (30 U.S.C. 1001 et seq.); 
(3)the Act of August 7, 1947 (commonly known as the Mineral Leasing Act for Acquired Lands) (30 U.S.C. 351 et seq.); 
(4)the Act of March 1, 1911 (commonly known as the Weeks Law) (16 U.S.C. 480 et seq.); 
(5)sections 2318 through 2352 of the Revised Statutes (commonly known as the Mining Law of 1872) (30 U.S.C. 21 et seq.); 
(6)the Act of July 31, 1947 (commonly known as the Materials Act of 1947) (30 U.S.C. 601 et seq.); and 
(7)the Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.) 
219.Minerals Management ServiceThe bureau known as the Minerals Management Service in the Department of the Interior shall be known as the National Ocean Resources and Royalty Service. 
220.Authority to use decommissioned offshore oil and gas platforms and other facilities for artificial reef, scientific research, or other uses 
(a)Short titleThis section may be cited as the Rigs to Reefs Act of 2008. 
(b)In generalThe Outer Continental Shelf Lands Act is amended by inserting after section 9 (43 U.S.C. 1338) the following: 
 
10.Use of decommissioned offshore oil and gas platforms and other facilities for artificial reef, scientific research, or other uses 
(a)In generalSubject to subsections (b) through (f), the Secretary shall promulgate regulations under which the Secretary may authorize use of an offshore oil and gas platform or other facility that is decommissioned from service for oil and gas purposes for an artificial reef, scientific research, or any other use authorized under section 8(p) or any other applicable Federal law. 
(b)Transfer requirementsThe Secretary shall not allow the transfer of a decommissioned offshore oil and gas platform or other facility to another person unless the Secretary is satisfied that the transferee is sufficiently bonded, endowed, or otherwise financially able to fulfill the obligations of the transferee, including— 
(1)ongoing maintenance of the platform or other facility; 
(2)any liability obligations that might arise; 
(3)removal of the platform or other facility if determined necessary by the Secretary; and 
(4)any other requirements and obligations that the Secretary may, by regulation, determine to be appropriate. 
(c)Plugging and abandonmentThe Secretary shall ensure that plugging and abandonment of wells is accomplished at an appropriate time under this section. 
(d)Potential to petition to opt-out of regulations 
(1)In generalAn adjacent State, with the concurrence of the Governor and legislature of the State, may preliminarily petition to opt-out of the application of regulations promulgated under this section to platforms and other facilities located in the area of the Adjacent Zone of the State within 12 miles of the coastline. 
(2)Environmental assessment 
(A)In generalOn receipt of the preliminary petition, the Secretary shall complete an environmental assessment that documents the anticipated environmental effects of approving the petition. 
(B)Provision to StateThe Secretary shall provide the environmental assessment to the State, which shall have the choice of no action or confirming the petition of the State by further action, with the concurrence of the Governor and legislature of the State. 
(C)Excepted areasThe Secretary— 
(i)may except an area from the application of such regulations; and 
(ii)shall approve any confirmed petition. 
(e)Limitation on liabilityA person that had used an offshore oil and gas platform or other facility for oil and gas purposes and that no longer has any ownership or control of the platform or other facility shall not be liable under Federal law for any costs or damages arising from the platform or other facility after the date the platform or other facility is used for any purpose under subsection (a), unless the costs or damages arise from— 
(1)use of the platform or other facility by the person for development or production of oil or gas; or 
(2)another act or omission of the person. 
(f)Other leasing and use not affectedThis section, and the use of any offshore oil and gas platform or other facility for any purpose under subsection (a), shall not affect— 
(1)the authority of the Secretary to lease any area under this Act; or 
(2)any activity otherwise authorized under this Act. 
(g)Deadline for regulationsNot later than 180 days after the date of enactment of the American Affordable Fuels Act of 2008, the Secretary of the Interior shall promulgate such regulations as are necessary to carry out this section. . 
(c)Study and report on effects of removal of platformsNot later than 1 year after the date of enactment of this Act, the Secretary of the Interior, in consultation with other Federal agencies as the Secretary considers advisable, shall conduct a study and submit a report to Congress regarding how the removal of offshore oil and gas platforms and other facilities from the outer Continental Shelf would affect fish stocks and coral populations. 
221.Repeal of requirement to conduct comprehensive inventory of OCS oil and natural gas resourcesSection 357 of the Energy Policy Act of 2005 (42 U.S.C. 15912) is repealed. 
222.Mining and petroleum schools 
(a)Maintenance and restoration of existing and historic petroleum and mining engineering programsPublic Law 98–409 (30 U.S.C. 1221 et seq.) is amended to read as follows: 
 
1.Short titleThis Act may be cited as the Energy and Mineral Schools Reinvestment Act. 
2.DefinitionsIn this Act: 
(1)ABET, IncThe term ABET, Inc. means the Accreditation Board for Engineering and Technology, Inc. 
(2)CommitteeThe term Committee means the Committee on Petroleum, Mining, and Mineral Engineering and Energy and Mineral Resource Education established under section 12. 
(3)Covered schoolThe term covered school means an institution of higher education that— 
(A)maintains an engineering program that meets the specific program criteria, established by the member societies of ABET, Inc., for petroleum, mining, or mineral engineering; and 
(B)is accredited as of the date of enactment of the American Affordable Fuels Act of 2008 by ABET, Inc. 
(4)DepartmentThe term Department means the Department of the Interior. 
(5)Institution of higher educationThe term institution of higher education has the meaning given the term in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a)). 
(6)OfficeThe term Office means the Office of Petroleum and Mining Schools established under section 10(b). 
(7)SecretaryThe term Secretary means the Secretary of the Interior. 
3.Provision of funds to covered schools 
(a)In generalSubject to subsections (b) and (c), the Secretary shall provide funds to covered schools to assist the covered schools to maintain programs in petroleum, mining, and mineral engineering education and research. 
(b)Use of fundsFunds made available under this section may only be used to carry out programs described in subsection (a). 
(c)FundingThe Secretary shall use not less than 25 percent of the amount of funds provided each fiscal year under section 222(d) of the American Affordable Fuels Act of 2008 to carry out this section. 
4.Maintaining and restoring covered school programs 
(a)In generalSubject to subsections (b) through (i), the Secretary shall provide funds to covered schools to assist the covered schools to maintain programs in petroleum, mining, and mineral engineering education and research. 
(b)Use of fundsFunds made available under this section may only be used to carry out programs described in subsection (a). 
(c)Enhancement of training of engineersEach covered school that receives funds under this section shall use the funds to provide for and enhance the training of undergraduate and graduate petroleum, mining, and mineral engineers through research, investigations, demonstrations, and experiments in a manner that enhances undergraduate education. 
(d)Duration and expansion of programEach covered school that receives funds under this section shall— 
(1)use the funds to maintain the program for which the funds are provided for at least 10 years after the date of the first receipt of the funds; and 
(2)take steps described in the application of the covered school for funding to increase the number of undergraduate students enrolled in and completing the programs of study in petroleum, mining, and mineral engineering. 
(e)Research, investigation, demonstration, experimentation, and training 
(1)In generalThe research, investigation, demonstration, experimentation, and training authorized by this section may include— 
(A)development and production of conventional and nonconventional fuel resources; 
(B)the production of metallic and nonmetallic mineral resources, including industrial mineral resources; and 
(C)the production of stone, sand, and gravel. 
(2)Undergraduate studentsIn each case described in paragraph (1), the work carried out with funds made available under this Act shall include a significant opportunity for participation by undergraduate students. 
(f)Research for energy and mineral resource development and productionResearch funded under this Act for energy and mineral resource development and production may include— 
(1)studies of petroleum, mining, and mineral extraction and immediately related beneficiation technology; 
(2)mineral economics, reclamation technology, and practices for active operations; 
(3)the development of remining systems and technologies to facilitate reclamation that fosters the ultimate recovery of resources at abandoned petroleum, mining, and aggregate production sites; and 
(4)research on ways to extract petroleum and mineral resources that reduce the environmental impact of those activities. 
(g)Grants for science and engineering studies and research 
(1)Basic science and engineeringGrants for basic science and engineering studies and research under this section shall not require additional participation by funding partners. 
(2)Applied science and engineeringGrants for studies to demonstrate the proof of concept for science and engineering or the demonstration of feasibility and implementation— 
(A)shall include participation by industry; and 
(B)may include funding from other Federal agencies. 
(h)Use of funds for land, buildings, and equipment 
(1)In generalNo funds made available under this section shall be used for— 
(A)the acquisition by purchase or lease of any land or interests in land; or 
(B)the rental, purchase, construction, preservation, or repair of any building. 
(2)Existing laboratories or equipment 
(A)In generalFunding made available under this section may be used with the express approval of the Secretary for proposals that will provide for maintaining or upgrading of existing laboratories and laboratory equipment. 
(B)MaintenanceFunding for maintenance under subparagraph (A) shall not be used for the overhead expenses of a covered school. 
(3)Oil and gas drilling rigs 
(A)In generalFunding made available under this Act may be used for maintaining and upgrading mines and oil and gas drilling rig owned by a covered school that are used for undergraduate and graduate training and worker safety training. 
(B)EligibilityTo be eligible to use funding made available under this Act to maintain or upgrade a mine or oil or gas drilling rigs, a covered school shall demonstrate to the Secretary that the rig has been— 
(i)owned by the covered school during the 5-year period ending on the date of enactment of the American Affordable Fuels Act of 2008; and 
(ii)actively used for instructional or training purposes during that period. 
(4)Overhead expensesOf the amount of funding made available under this section for research, investigation, demonstration, experimentation, or training, a covered school shall not use for overhead expenses more than a percentage or amount determined by the Secretary, which shall not exceed 10 percent of the amount of the funding. 
(i)FundingThe Secretary shall use not less than 25 percent of the amount of funds provided each fiscal year under section 222(d) of the American Affordable Fuels Act of 2008 to carry out this section. 
5.Former and new petroleum and mining engineering programs 
(a)In generalAn institution of higher education that formerly met the requirements of a covered school immediately before the date of enactment of the American Affordable Fuels Act of 2008, or that seeks to establish a new program described in section 4(b), shall be eligible for funding under this Act only if— 
(1)the institution of higher education — 
(A)establishes a petroleum, mining, or mineral engineering program that meets specific program criteria and is accredited by ABET, Inc., with particular consideration awarded to establishing programs and minority-serving institutions; 
(B)agrees to the conditions described in section 4; and 
(C)agrees to maintain the accredited program for at least 10 years after the date of the first receipt of funds under this Act; and 
(2)the Secretary determines that the program will strengthen and increase the number of nationally available, well-qualified faculty members in petroleum, mining, and mineral engineering. 
(b)Consultation with CommitteeThe Secretary shall seek the advice of the Committee in determining the criteria used to carry out this section. 
6.Funding of consortia of historic and existing schoolsThe Secretary may make funds available under this Act to consortia of covered schools and institutions of higher education described in section 5 (including consortia that include institutions of higher education that are ineligible for funds under this Act, if those institutions of higher education, respectively, have skills, programs, or facilities specifically identified as needed by the consortia) to meet the necessary expenses for purposes of— 
(1)specific energy and mineral research projects of broad application that could not otherwise be undertaken, including the expenses of planning and coordinating regional petroleum, geothermal, mining, and mineral engineering or beneficiation projects by 2 or more covered schools; and 
(2)research into any aspects of petroleum, geothermal, mining, or mineral engineering or beneficiation problems, including exploration, that are related to the mission of the Department. 
7.Support for schools with energy and mineral resource programs in petroleum and mineral exploration geology, petroleum geophysics, or mining geophysics 
(a)In generalThe Secretary may use not more than 12 percent of the amount of funds provided each fiscal year under section 222(d) of the American Affordable Fuels Act of 2008 to provide assistance to institutions of higher education that are not covered schools, with particular consideration awarded to minority-serving institutions. 
(b)EligibilityThe Secretary shall determine the eligibility of a college, university, or educational institution to receive funding under this section using criteria that include— 
(1)the presence of a substantial program of undergraduate and graduate geoscience instruction and research in 1 or more of the fields of petroleum geology, geothermal geology, mineral exploration geology, economic geology, industrial minerals geology, mining geology, petroleum geophysics, mining geophysics, geological engineering, or geophysical engineering, with a demonstrated history of achievement; 
(2)evidence of institutional commitment for the purposes of this Act that includes a significant opportunity for participation by undergraduate students in research; 
(3)evidence that the institution of higher education has or can obtain significant industrial cooperation in activities within the scope of this Act; 
(4)an agreement by the institution of higher education to maintain the programs for which the funding is sought for at least the 10-year period beginning on the date the institution of higher education first receives the funds; and 
(5)requiring that funding under this section shall be for the purposes and subject to the conditions described in section 4. 
(c)Consultation with CommitteeThe Secretary shall seek the advice of the Committee in determining the criteria used to carry out this section. 
8.Designation of funds for scholarships and fellowships 
(a)In generalThe Secretary may use 10 percent of the amount of funds provided each fiscal year under section 222(d) of the American Affordable Fuels Act of 2008 to provide merit-based scholarships for undergraduate education, graduate fellowships, and post­doctoral fellowships. 
(b)Eligibility for obtaining scholarship or fellowshipTo be eligible to obtain a scholarship or a graduate fellowship under this section, an individual student shall— 
(1)be a citizen or lawful permanent resident of the United States; and 
(2)agree in writing to complete a course of studies and receive a degree in petroleum, mining, mineral engineering, petroleum geology, geothermal geology, mining and economic geology, petroleum and mining geophysics, or mineral economics. 
(c)Eligibility for retaining scholarship or fellowship 
(1)In generalTo be eligible to retain a scholarship or a graduate fellowship under this section, an individual student shall— 
(A)continue in 1 of the course of studies described in subsection (b)(2); 
(B)remain in good academic standing, as determined by the institution of higher education; and 
(C)allow for the reinstatement of the scholarship or graduate fellowship by the Secretary, on the recommendation of the institution of higher education. 
(2)RecoveryThe regulations promulgated to carry out this section may provide for recovery of funds from an individual who fails to complete any of the courses of study described in subsection (b)(2) after notice that the completion is a requirement of the receipt of funding under this section. 
(d)Grants 
(1)In generalTo carry out this section, the Secretary shall award grants to covered schools and other institutions of higher education that are eligible to receive funding under section 4, 5, or 7. 
(2)AdministrationA covered school or other institution of higher education shall— 
(A)be responsible for enforcing the requirements of this section for scholarship or fellowship students; and 
(B)return to the Secretary any funds recovered from an individual under subsection (c)(2). 
(3)Application for grantsAn institution of higher education seeking funds under this section shall describe in the application of the institution of higher education to the Secretary for funding— 
(A)the number of students that would be awarded scholarships or fellowships if the application is approved; 
(B)how the students would be selected; and 
(C)how this section will be enforced. 
9.Funding criteria for institutions 
(a)Contents of applicationsEach application to the Secretary for funds for a project under this Act shall describe— 
(1)the nature of the project to be undertaken; 
(2)the period during which the project will be carried out; 
(3)the qualifications of the personnel who will direct and conduct the project; 
(4)the estimated costs of the project; 
(5)the importance of the project to the United States, region, or States concerned; 
(6)the relationship to other known related research projects being carried out; 
(7)the extent to which the project will maximize the opportunity for the training of undergraduate petroleum, mining, and mineral engineers, geologists, and geophysicists; and 
(8)the extent of participation by nongovernmental sources in the project. 
(b)Application requirement 
(1)In generalNo funds shall be made available under this Act unless the funds are provided pursuant to an application approved by the Secretary. 
(2)Basis for availabilityAll funds for a project under this Act shall be made available on the basis of— 
(A)the merit of the application; 
(B)the need for the knowledge that the project is expected to produce when completed; and 
(C)the opportunity the project provides for the undergraduate training of individuals as petroleum, mining, and mineral engineers, geologists, and geophysicists. 
(3)Competitive reviewThe Secretary may use competitive review by nongovernmental experts in relevant fields to determine which applications to approve, to the extent practicable. 
(c)Payment of funds 
(1)In generalFunds made available under this Act shall be paid— 
(A)at such times and in such amounts during each fiscal year as is determined by the Secretary; and 
(B)on vouchers approved by the Secretary. 
(2)Duties of institutions of higher educationEach institution of higher education that receives funds under this Act shall— 
(A)establish a plan to provide for the training of individuals as petroleum, mining, and mineral engineers, geologists, and geophysicists under a curriculum appropriate to the field of mineral resources and mineral engineering and related fields; 
(B)establish policies and procedures that ensure that Federal funds made available under this Act for any fiscal year will supplement and, to the extent practicable, increase the level of funds that would, in the absence of the Federal funds, be made available for purposes of this Act, and in no case supplant the funds; and 
(C)have an officer appointed by the governing authority of the institution of higher education who shall— 
(i)receive and account for all funds paid under this Act; and 
(ii)make an annual report to the Secretary on or before the first day of September of each year, that contains— 
(I)a description of work accomplished and the status of projects underway; 
(II)a detailed statement of the amounts received under this Act during the preceding fiscal year; and 
(III)a description of disbursements under this Act on schedules prescribed by the Secretary. 
(d)Misuse of fundsIf any of the funds received by the authorized receiving officer of a program under this Act are found by the Secretary to have been improperly diminished, lost, or misapplied, the Secretary shall recover the funds. 
(e)Cooperative programsInstitutions of higher education receiving funds under this Act are authorized and encouraged to plan and conduct programs under this Act in cooperation with each other and with other agencies, entities, and individuals. 
10.Duties of Secretary 
(a)In generalThe Secretary, acting through the Assistant Secretary for Land and Minerals Management, shall— 
(1)administer this Act; and 
(2)not later than 1 year after the date of enactment of the American Affordable Fuels Act of 2008, promulgate such rules and regulations as are necessary to carry out this Act. 
(b)Office of Petroleum and Mining Schools 
(1)EstablishmentThere is established in the Department, under the supervision of the Assistant Secretary for Land and Minerals Management, an office to be known as the Office of Petroleum and Mining Schools (hereafter in this Act referred to as the Office) to administer this Act. 
(2)Director 
(A)In generalThe Office shall be headed by a Director. 
(B)QualificationsThe Director shall be— 
(i)a member of the Senior Executive Service; 
(ii)allocated from among the existing Senior Executive Service positions at the Department; and 
(iii)a career reserved position (as defined in section 3132(a)(8) of title 5, United States Code). 
(3)Other officers and employees 
(A)In generalThe Director may— 
(i)appoint a Deputy Director; and 
(ii)employ such officers and employees as may be necessary to enable the Office to carry out the functions of the Office. 
(B)AppointmentsThe appointments shall be— 
(i)made from existing positions at the Department; and 
(ii)subject to the provisions of title 5, United States Code, governing appointments in the competitive service. 
(C)CompensationThe positions shall be paid in accordance with the provisions of chapter 51 and subchapter III of chapter 53 of title 5, United States Code, relating to classification and General Schedule pay rates. 
(4)DutiesThe Director shall assist and advise the Secretary and the Committee by— 
(A)providing professional and administrative staff support for the Committee, including recordkeeping and maintaining minutes of all Committee and subcommittee meetings; 
(B)coordinating the activities of the Committee with Federal agencies and departments, and institutions of higher education to which funds are provided under this Act; 
(C)maintaining accurate records of funds disbursed for all scholarship and fellowship grants, research grants, and grants for career technical education purposes; 
(D)preparing any regulations required to implement this Act; 
(E)conducting site visits at institutions of higher education receiving funding under this Act; and 
(F)serving as a central repository for reports and a clearinghouse for public information on research funded by this Act. 
(5)MeetingsThe Director or an employee of the Office shall be present at each meeting of the Committee or a subcommittee of the Committee. 
(6)ContractsThe Director may contract with public or private agencies, institutions, organizations, and individuals without regard to subsections (a) and (b) of section 3324 of title 31, United States Code, and section 3709 of the Revised Statutes (41 U.S.C. 5), in carrying out the functions of the Director. 
(7)ComplianceAs needed, the Director shall ascertain whether the requirements of this Act have been met by institutions of higher education and individuals. 
(c)AssistanceThe Secretary, acting through the Office, shall— 
(1)furnish such advice and assistance as will best promote the purposes of this Act; 
(2)participate in coordinating research, investigations, demonstrations, and experiments initiated under this Act; 
(3)indicate to institutions of higher education receiving funds under this Act such lines of inquiry as the Secretary determines important; and 
(4)encourage and assist in the establishment and maintenance of cooperation between institutions of higher education, other research organizations, the Department, and other Federal agencies. 
(d)Conflicts of interestThe Secretary shall establish procedures— 
(1)to ensure that each employee and contractor of the Office and each member of the Committee shall disclose to the Secretary any financial interests in or financial relationships with institutions of higher education or individuals receiving funds, scholarships or fellowships under this Act; 
(2)to require any employee, contractor, or member of the Committee with a financial relationship disclosed under paragraph (1) to recuse the employee, contractor, or member of the Committee from— 
(A)any recommendation or decision regarding the awarding of funds, scholarships, or fellowships; or 
(B)any review, report, analysis, or investigation regarding compliance with this Act by an institution of higher education or any individual. 
(e)ComplianceOn or before the first day of July of each year beginning after the date of enactment of the American Affordable Fuels Act of 2008, an institution of higher education receiving funds under this Act shall— 
(1)certify compliance with this Act; and 
(2)on request of the Director of the Office, provide documentation of compliance with this Act. 
(f)Progress towards completion of studiesAn individual granted a scholarship or fellowship with funds provided under this Act shall through the respective institution of higher education of the individual, advise the Director of the Office of progress towards completion of the course of studies and on the awarding of the applicable degree within 30 days after the award. 
(g)Veterans preferencesThe regulations required to carry out this Act shall include a preference for veterans and service members who have received or will receive either the Afghanistan Campaign Medal or the Iraq Campaign Medal as authorized by Public Law 108–234 (10 U.S.C. 1121 note), and Executive Order No. 13363. 
11.Coordination 
(a)Relationship between institutions of higher education, States, and Federal GovernmentNothing in this Act— 
(1)impairs or modifies the legal relationship existing between any of the institutions of higher education under whose direction a program is established with funds provided under this Act and the government of the State in which the institution of higher education is located; or 
(2)authorizes Federal control or direction of education at any institution of higher education. 
(b)Other Federal agencies 
(1)PurposesThe purposes of this Act are— 
(A)to enhance the petroleum, mining, and mineral engineering education programs of the United States; 
(B)to enhance educational programs in petroleum and mining exploration; and 
(C)to increase the number of individuals enrolled in and completing those programs. 
(2)CooperationTo achieve those purposes, each Federal agency concerned shall provide to the Secretary and the Committee advice and cooperation with the identification, exploration, and development of energy and mineral resources. 
(c)Relationship to other Federal agenciesNothing in this Act— 
(1)provides the Secretary with any authority over mining and mineral resources research conducted by any agency of the Federal Government; or 
(2)repeals or diminishes existing authorities or responsibilities of any agency of the Federal Government to plan and conduct, contract for, or assist in research in the area of responsibility and concern of the agency with regard to mining and mineral resources. 
(d)Reports and results of institutions of higher education 
(1)Reports 
(A)In generalThe institutions of higher education receiving funding under this Act shall make detailed reports to the Office on projects completed, in progress, or planned with funds provided under this Act. 
(B)AvailabilityAll reports under subparagraph (A) shall be available to the public on not less than an annual basis through the Office. 
(2)ResultsAll uses, products, processes, and other developments resulting from any research, demonstration, or experiment funded in whole or in part under this Act shall be made available promptly to the general public, subject to exception or limitation, if any, as the Secretary may find necessary in the interest of national security, and subject to the applicable Federal law governing patents. 
12.Committee on Petroleum, Mining, and Mineral Engineering and Energy and Mineral Resource Education 
(a)EstablishmentThe Secretary shall establish a Committee on Petroleum, Mining, and Mineral Engineering and Energy and Mineral Resource Education. 
(b)Composition 
(1)In generalThe Committee shall be composed of— 
(A)the Assistant Secretary of the Interior responsible for land and minerals management, who shall serve as Chairperson of the Committee; and 
(B)not more than 16 other individuals appointed by the Secretary who are knowledgeable in the fields of mining and mineral resources research, including— 
(i)2 university administrators, at least 1 of whom shall be from a covered school; 
(ii)a community, technical, or tribal college administrator; 
(iii)a career technical education educator; 
(iv)6 representatives equally distributed of the petroleum, mining, and aggregate industries; 
(v)an actively employed miner; 
(vi)an actively employed oilfield worker; 
(vii)a representative of the Interstate Oil and Gas Compact Commission; 
(viii)a representative from the Interstate Mining Compact Commission; 
(ix)a representative from the Western Governors' Association; 
(x)a representative of State geologists; and 
(xi)a representative of a State mining and reclamation agency. 
(2)ConsultationIn making appointments under paragraph (1)(B), the Secretary shall consult with interested groups. 
(3)Technical advisors 
(A)In generalThe Assistant Secretary of the Interior responsible for land and minerals management may have present during meetings of the Committee representatives of Federal agencies with responsibility for— 
(i)energy and minerals resources management; 
(ii)energy and mineral resource investigations; 
(iii)energy and mineral commodity information; 
(iv)international trade in energy and mineral commodities; 
(v)mining safety regulation and mine safety research; and 
(vi)research into the development, production, and use of energy and mineral commodities. 
(B)DutiesThe representatives described in subparagraph (A) shall— 
(i)serve as technical advisors to the Committee; and 
(ii)have no voting responsibilities on the Committee. 
(c)Duties 
(1)In generalThe Committee shall consult with, and make recommendations to, the Secretary on policy matters related to carrying out this Act. 
(2)SecretaryThe Secretary shall consult with and carefully consider recommendations of the Committee on matters described in paragraph (1). 
(d)CompensationEach Committee member, other than an officer or employee of the Federal Government, or a State or local government, shall be, for each day (including traveltime) during which the member is performing Committee business— 
(1)paid at a rate fixed by the Secretary but not in excess of the daily equivalent of the maximum rate of pay for level IV of the Executive Schedule under section 5136 of title 5, United States Code; and 
(2)fully reimbursed for travel, subsistence, and related expenses. 
(e)Vice Chairperson; subcommittees 
(1)Vice Chairperson 
(A)In generalThe Committee shall elect a Vice Chairperson from among the members appointed under subsection (b)(1)(B). 
(B)DutiesThe Vice Chairperson shall perform such duties as are determined to be appropriate by the Committee, except that the Chairperson of the Committee shall personally preside at each meetings of the full Committee. 
(2)SubcommitteesThe Committee may establish such subcommittees as the Committee determines appropriate. 
(f)Fiscal resources plan 
(1)In generalFollowing completion of the report required by section 385 of the Energy Policy Act of 2005 (Public Law 109–58; 119 Stat. 744), the Committee shall— 
(A)consider the recommendations of the report with respect to ongoing efforts by— 
(i)institutions of higher education receiving funding under this Act; 
(ii)the Federal Government and State governments; and 
(iii)the private sector; and 
(B)formulate and recommend to the Secretary a national plan for a program using the fiscal resources provided under this Act. 
(2)ApprovalThe Committee shall submit the plan to the Secretary for approval. 
(3)GuidanceOn approval, the Secretary and the Committee shall use the plan as a guide in carrying out this Act. 
(g)AdministrationSection 10 of the Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Committee. 
13.Career technical education 
(a)In generalThe Secretary may use up to 25 percent of the amount of funds provided each fiscal year under section 222(d) of the American Affordable Fuels Act of 2008 to provide funds to— 
(1)eligible institutions of higher education, other than institutions of higher education described in sections 4 through 7; and 
(2)jointly sponsored apprenticeship and training programs that are authorized by Federal law. 
(b)EligibilityThe Secretary shall determine the eligibility of an institution of higher education to receive funding under this section using criteria that include— 
(1)the presence of a State-approved program in mining engineering technology, petroleum engineering technology, industrial engineering technology, or industrial technology that— 
(A)is focused on technology and the use of technology in energy and mineral production and related maintenance, operational safety, or energy infrastructure protection and security; 
(B)prepares students for advanced or supervisory roles in the mining or petroleum industry; and 
(C)grants an associate’s degree or a baccalaureate degree in 1 of the subjects described in subparagraph (A); 
(2)the presence of a program, including a secondary school vocational education program or career academy, that provides training for individuals entering the petroleum, coal mining, or mineral mining industries; or 
(3)the presence of a State-approved program of career technical education at a secondary school, offered cooperatively with a community college in 1 of the industrial sectors of— 
(A)agriculture, forestry, or fisheries; 
(B)utilities; 
(C)construction; 
(D)manufacturing; and 
(E)transportation and warehousing. 
(c)Institutional commitmentTo be eligible to receive funds under this section, an institution of higher education shall provide to the Secretary— 
(1)evidence of an institutional commitment for the purposes of career technical education; and 
(2)evidence that the institution of higher education has received or will receive industry cooperation in the form of equipment, employee time, or donations of funds to support the activities that are within the scope of this section. 
(d)DurationTo be eligible to receive funds under this section, an institution of higher education shall agree to maintain the programs for which the funding is sought for a period of at least 10 years beginning on the date the school or institution receives the funds, unless the Secretary finds that a shorter period of time is appropriate for the local labor market or is required by State authorities. 
(e)Other funds 
(1)In generalSubject to paragraph (2), an institution of higher education that receives funds under this section may combine those funds with State funds, and other Federal funds (to the extent permitted by law), to carry out programs described in this section. 
(2)ReportIf an institution of higher education combines funds in accordance with paragraph (1), the institution of higher education shall report to the Secretary not less than annually on the combined use of the funds. 
(f)Consultation on criteriaThe Secretary shall seek the advice of the Committee in determining the criteria used to carry out this section. 
14.Department workforce enhancement 
(a)DefinitionsIn this section: 
(1)Alaska Native-serving institutionThe term Alaska Native-serving institution has the meaning given the term in section 317 of the Higher Education Act of 1965 (20 U.S.C. 1059d). 
(2)Hispanic-serving institutionThe term Hispanic-serving institution has the meaning given the term in section 502(a) of the Higher Education Act of 1965 (20 U.S.C. 1101a(a)). 
(3)Historically Black college or universityThe term historically Black college or university has the meaning given the term part B institution in section 322 of the Higher Education Act of 1965 (20 U.S.C. 1061). 
(4)Insular area schoolThe term insular area school means an institution of higher education in— 
(A)Guam; 
(B)American Samoa; 
(C)the Commonwealth of the Northern Mariana Islands; 
(D)the United States Virgin Islands; or 
(E)any other territory or possession of the United States. 
(5)Minority-serving institutionThe term minority-serving institution means— 
(A)a Hispanic-serving institution; 
(B)a historically Black college or university; 
(C)an Alaska Native-serving institution; 
(D)a tribal college or university; and 
(E)an insular area school. 
(6)Tribal college or universityThe term tribal college or university has the meaning given the term Tribal College or University in section 316(b) of the Higher Education Act of 1965 (20 U.S.C. 1059c(b)). 
(b)Physical science, engineering, and technology scholarship program 
(1)In generalFrom the amount of funds made available for each fiscal year to carry out this section, the Secretary shall use 30 percent of the amount to provide financial assistance for education in physical sciences, engineering, and engineering or industrial technology and disciplines that, as determined by the Secretary, are critical to the functions of the Department and are needed in the Department workforce. 
(2)EligibilityThe Secretary may award a scholarship under this subsection to an individual who— 
(A)is a citizen of the United States; 
(B)is pursuing an undergraduate or advanced degree in a critical skill or discipline described in paragraph (1) at an institution of higher education; and 
(C)enters into a service agreement with the Secretary as described in subsection (e). 
(3)Amount 
(A)In generalSubject to subparagraph (B), the amount of the financial assistance provided under a scholarship awarded to an individual under this subsection shall be the amount determined by the Secretary as being necessary to pay all educational expenses incurred by the individual, including tuition, fees, cost of books, laboratory expenses, and expenses of room and board. 
(B)Normal educational expensesThe expenses covered by subparagraph (A) shall be limited to educational expenses that are normally incurred by students at the institution of higher education involved. 
(c)Scholarship program for students attending minority-serving institutions 
(1)In generalFrom the amount of funds made available for each fiscal year to carry out this section, the Secretary shall use 35 percent of the amount to award scholarships in accordance with this section to eligible individuals. 
(2)EligibilityThe Secretary may award a scholarship under this subsection to an individual who— 
(A)is enrolled in a minority-serving institution; 
(B)is a citizen or national of the United States; 
(C)is pursuing an undergraduate or advanced degree in agriculture, engineering, engineering or industrial technology, or physical sciences, or other discipline that is found by the Secretary to be critical to the functions of the Department and are needed in the Department workforce; and 
(D)enters into a service agreement with the Secretary as described in subsection (e). 
(3)Amount 
(A)In generalSubject to subparagraph (B), the amount of the financial assistance provided under a scholarship awarded to an individual under this subsection shall be the amount determined by the Secretary as being necessary to pay all educational expenses incurred by the individual, including tuition, fees, cost of books, laboratory expenses, and expenses of room and board. 
(B)Normal educational expensesThe expenses covered by subparagraph (A) shall be limited to educational expenses that are normally incurred by students at the institution of higher education involved. 
(d)Education partnerships with minority-serving institutions 
(1)In generalThe Secretary shall require the director of each bureau and office of the Department to foster the participation of minority-serving institutions in any regulatory activity, land management activity, science activity, engineering or industrial technology activity, or engineering activity carried out by the Department. 
(2)ActivitiesFrom the amount of funds made available for each fiscal year to carry out this section, the Secretary shall use 35 percent of the amount to support activities at minority-serving institutions by— 
(A)funding faculty and students in those minority-serving institutions in collaborative research projects that are directly related to the mission of the Department; 
(B)allowing equipment transfer to minority-serving institutions as a part of a collaborative research program directly related to the mission of the Department; 
(C)allowing faculty and students at those minority-serving institutions to participate in training activities of the Department; 
(D)funding paid internships in facilities of the Department for students at minority-serving institutions; and 
(E)assigning personnel of the Department to positions located at minority-serving institutions to serve as mentors to students interested in a science, technology, or engineering disciplines related to the mission of the Department. 
(e)Service agreement for recipients of assistance 
(1)In generalTo receive financial assistance under subsection (b) or (c)— 
(A)in the case of an employee of the Department, the employee shall enter into a written agreement to continue in the employment of the Department for the period of obligated service determined under paragraph (2); and 
(B)in the case of an individual who is not an employee of the Department, the individual shall enter into a written agreement to accept and continue employment in the Department for the period of obligated service determined under paragraph (2). 
(2)Period of obligated service 
(A)In generalFor the purposes of this section, the period of obligated service for a recipient of a scholarship under this section shall be the period determined by the Secretary as being appropriate to obtain adequate service in exchange for the financial assistance provided under the scholarship. 
(B)Minimum periodThe period of service required of a recipient shall not be less than the total period of pursuit of a degree that is covered by the scholarship. 
(C)Additional serviceThe period of obligated service shall be in addition to any other period for which the recipient is obligated to serve in the civil service of the United States. 
(3)Terms and conditionsAn agreement entered into under this subsection by an individual pursuing an academic degree shall include any terms and conditions that the Secretary determines necessary to protect the interests of the United States or otherwise appropriate for carrying out this section. 
(f)Refund for period of unserved obligated service 
(1)In generalAn individual who voluntarily terminates service before the end of the period of obligated service required under an agreement entered into under subsection (e) shall refund to the United States an amount determined by the Secretary as being appropriate to obtain adequate service in exchange for financial assistance. 
(2)Debt to United StatesAn obligation to reimburse the United States imposed under paragraph (1) shall be considered a debt owed to the United States. 
(3)WaiverThe Secretary may waive, in whole or in part, a refund required under paragraph (1) if the Secretary determines that recovery would be against equity and good conscience or would be contrary to the best interests of the United States. 
(4)BankruptcyA discharge in bankruptcy under title 11, United States Code, that is entered less than 5 years after the date of termination of an agreement under this section shall not discharge the individual signing the agreement from a debt arising under the agreement or this subsection. 
(g)Relationship to other programsThe Secretary shall coordinate the provision of financial assistance under this section with the provision of financial assistance under this Act in order to maximize the benefits derived by the Department from this Act. 
(h)Annual report 
(1)In generalNot later than September 1 of each year, the Secretary shall submit to Congress a report on the status of the assistance program carried out under this section. 
(2)ContentsThe report shall describe the programs within the Department that are designed to recruit and retain a workforce on a short-term basis and on a long-term basis. 
(i)FundingThe Secretary shall use 3 percent of the amount of funds provided each fiscal year under section 222(d) of the American Affordable Fuels Act of 2008 to carry out this section. . 
(b)Funding for energy research 
(1)In generalThe Secretary of Energy shall use 20 percent of the amount of funds provided each fiscal year under subsection (d) to carry a program (through the energy supply research and development programs of the Department of Energy and in consultation with the Office of Science of the Department of Energy) to award grants to institutions of higher education (as defined in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a))) on the basis of competitive, merit-based review, for the purpose of conducting research on advanced energy technologies with the potential to transform the energy systems of the United States— 
(A)to reduce dependence on foreign energy supplies; 
(B)to reduce or eliminate emissions of greenhouse gases; 
(C)to reduce negative environmental effects associated with energy production, storage, and use; and 
(D)to enhance the competitiveness of United States energy technology exports. 
(2)AwardsAwards made under this subsection may include funding for— 
(A)energy efficiency; 
(B)renewable energy, including solar, wind, and biofuels; and 
(C)nuclear, hydrogen, and any other energy research that could accomplish the purposes described in paragraph (1). 
(3)PartnershipsThe Secretary may require or authorize grantees under this subsection to partner with industry, but only to the extent that such a requirement does not prevent long-range, potentially innovative research from being funded under this subsection. 
(4)ApplicationAn institution of higher education seeking funding under this subsection shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require. 
(c)Funding for energy scholarships 
(1)In generalThe Secretary of Energy shall use 5 percent of the amount of funds provided each fiscal year under subsection (d) to carry a program (through the energy supply research and development programs of the Department of Energy and in consultation with the Office of Science of the Department of Energy) to award grants to institutions of higher education (as defined in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a))) on the basis of competitive, merit-based review, to grant graduate traineeships to post-doctorate students who are citizens of the United States and who carry out research on advanced energy technologies to accomplish a purpose described in subsection (b)(1). 
(2)ActivitiesAwards made under this subsection may include funding for— 
(A)energy efficiency; 
(B)renewable energy, including solar, wind, and biofuels; and 
(C)nuclear, hydrogen, and any other energy research that would accomplish the purpose set forth in subsection (b)(1) that is not eligible for funding under section 8 of the Energy and Mineral Schools Reinvestment Act. 
(3)ApplicationAn institution of higher education seeking funding under this subsection shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require. 
(d)Authorization of appropriationsThere is authorized to be appropriated to carry out this section and the amendment made by this section $150,000,000 for fiscal year 2009 and each fiscal year thereafter. 
223.Onshore and offshore mineral lease feesExcept as otherwise provided in this Act and notwithstanding any other provision of law, the Secretary of the Interior may not charge fees applicable to bidding or actions for Federal onshore or offshore oil, gas, coal, geothermal, or other mineral lease (including transportation of any production from a lease) if the fees were not established in final regulations promulgated prior to the date of issuance of the lease. 
224.OCS regional headquarters 
(a)In generalNot later than July 1, 2010, the Secretary of the Interior shall establish the headquarters for the Atlantic OCS Region, the headquarters for the Gulf of Mexico OCS Region, and the headquarters for the Pacific OCS Region within a State bordering the Atlantic OCS Region, a State bordering the Gulf of Mexico OCS Region, and a State bordering the Pacific OCS Region, respectively, from among the States bordering those Regions that petition by not later than January 1, 2010, for leasing, for oil and gas or natural gas, covering at least 40 percent of the area of the Adjacent Zone of the Region within 100 miles of the coastline of the State. 
(b)AdministrationIn carrying out this section, the Secretary shall ensure that— 
(1)the Atlantic and Pacific OCS Regions headquarters are located within 25 miles of the coastline; 
(2)each OCS regional headquarters of the Minerals Management Service shall be the permanent duty station for all Minerals Management Service personnel that on a daily basis spend on average 60 percent or more of the time of the personnel in the performance of duties in support of the activities of the respective Region, except that the Minerals Management Service may house regional inspection staff in other locations; and 
(3)each OCS Region shall each be led by a Regional Director who shall be an employee within the Senior Executive Service. 
225.National Geo Fund Act of 2008 
(a)Short titleThis section may be cited as the National Geo Fund Act of 2006. 
(b)PurposesThe purposes of this section are— 
(1)to provide for the management of geologic programs, geologic mapping, geophysical and other seismic studies, and seismic monitoring programs; and 
(2)to provide for the preservation and use of geologic and geophysical data, geothermal and geopressure energy resource management, unconventional energy resources management, and renewable energy management associated with ocean wave, current, and thermal resources. 
(c)DefinitionsIn this section: 
(1)Coal-to-liquids front-end engineering and design; FEEDThe terms coal-to-liquids front-end engineering and design and FEED mean expenditures necessary to engineer, design, and obtain permits for a facility for a particular geographic location that will use a process or technique to produce liquid fuels from coal resources. 
(2)Low-rank coal water fuelThe term low-rank coal water fuel means a liquid fuel produced from hydrothermal treatment of lignite and subbituminous coals. 
(3)In situ extraction methods 
(A)In generalThe term in situ extraction methods means recovery techniques that are— 
(i)applied to the resources while the resources are still in the ground; and 
(ii)in commercial use or advanced stages of development. 
(B)InclusionsThe term in situ extraction methods includes— 
(i)steam flooding; 
(ii)steam-assisted gravity drainage (including combination with electric power generation if appropriate); 
(iii)cyclic steam stimulation; 
(iv)air injection; and 
(v)chemical treatment. 
(4)SecretaryThe term Secretary means the Secretary of the Interior. 
(5)StateThe term State means the agency of a State designated by the Governor of the State or State law to perform the functions and activities described in subsection (b). 
(6)Strategic unconventional resourcesThe term strategic unconventional resources means hydrocarbon resources (including heavy oil, oil shale, tar sands, and coal deposits) from which liquid fuels may be produced. 
(d)Strategic unconventional resources 
(1)In generalThe Secretary shall establish a program for production of— 
(A)fuels from strategic unconventional resources; and 
(B)oil and gas resources using carbon dioxide enhanced recovery. 
(2)ProgramThe program shall— 
(A)focus initially on activities and domestic resources that are most likely to result in significant production in the near future; and 
(B)include— 
(i)work necessary to improve extraction techniques, including surface and in situ operations; 
(ii)characterization and assessment of potential resources; 
(iii)a sampling program; 
(iv)appropriate laboratory and other analyses and testing; and 
(v)assessment of methods for exploration and development of the strategic unconventional resources. 
(3)Pilot projects 
(A)In generalThe program established under this subsection shall include pilot projects for— 
(i)the Maverick Basin heavy oil and tar sands formations of State of Texas, including the San Miguel deposits; 
(ii)the Greater Green River Basin heavy oil, oil shale, tar sands, and coal deposits of the States of Colorado, Utah, and Wyoming; 
(iii)the shale, tar sands, heavy oil, and coal deposits in the Alabama-Mississippi-Tennessee region; 
(iv)the shale, tar sands, heavy oil, and coal deposits in the Ohio River valley; and 
(v)strategic unconventional resources in the State of California. 
(B)Incentives 
(i)In generalThe Secretary shall identify and report to Congress on feasible incentives to foster recovery of unconventional fuels by private industry within the United States. 
(ii)FormThe incentives may include— 
(I)long-term contracts for the purchase of unconventional fuels for defense purposes; 
(II)Federal grants and loan guarantees for necessary capital expenditures; and 
(III)favorable terms for the leasing of land of the Federal Government containing unconventional resources. 
(4)Authorization of appropriationsThere is authorized to be appropriated to carry out this subsection $35,000,000 for each of fiscal years 2009 through 2018, of which each pilot project described in paragraph (3)(A) shall be allocated not less than $4,000,000 for each fiscal year. 
(e)Support of geothermal and geopressure oil and gas energy production 
(1)In generalThe Secretary shall carry out a grant program in support of geothermal and geopressure oil and gas energy production. 
(2)AssessmentsThe program shall include grants for a total of not less than— 
(A)3 assessments of the use of innovative geothermal techniques, such as organic rankine cycle systems at marginal, unproductive, and productive oil and gas wells; and 
(B)1 assessment of the use of innovative geopressure techniques. 
(3)AwardsThe Secretary shall, to the maximum extent practicable and in the public interest, make awards under this subsection that— 
(A)include not less than 5 oil or gas well sites per project award; 
(B)use a range of oil or gas well hot water source temperatures from 150 to 300 degrees Fahrenheit; 
(C)use existing or new oil or gas wells; 
(D)cover a range of sizes from 175 kilowatts to 1 megawatt; 
(E)are located at a range of sites, including tribal land, Federal leased land, State land, or privately-owned sites; 
(F)can be replicated at a wide range of sites; 
(G)facilitate identification of optimum techniques among competing alternatives; 
(H)include business commercialization plans that have the potential for production of equipment at high volumes and operation and support at a large number of sites; and 
(I)satisfy other criteria that the Secretary determines are necessary to carry out the program. 
(4)Multiple elementsThe Secretary shall give preference to assessments that address multiple elements described in paragraph (3). 
(5)Grant awards 
(A)In generalEach grant award for assessment of innovative geothermal or geopressure technology (such as organic rankine cycle systems at oil and gas wells) made by the Secretary under this subsection shall include— 
(i)necessary and appropriate site engineering studies; 
(ii)a detailed economic assessment of site specific conditions; 
(iii)appropriate feasibility studies to determine the ability for replication; 
(iv)design or adaptation of existing technology for site specific circumstances or conditions; 
(v)installation of equipment, service, and support; and 
(vi)monitoring for a minimum of 1 year after the date of commissioning. 
(6)Competitive grant selection 
(A)In generalNot later than 180 days after the date of enactment of this Act, the Secretary shall conduct a national solicitation for applications for grants under the program. 
(B)SelectionGrant recipients shall be selected on a competitive basis based on criteria described in paragraph (3). 
(7)Federal share 
(A)In generalThe Federal share of the costs of grants under this subsection shall be provided from funds made available to carry out this section. 
(B)ShareThe Federal share of the cost of a project carried out with such a grant shall not exceed 50 percent of the cost. 
(8)New wellsNo funds made available under this subsection may be used for the purposes of drilling new wells 
(9)Authorization of appropriationsThere is authorized to be appropriated to carry out this subsection $5,000,000 for each of fiscal years 2009 through 2018. 
(10)Geothermal resources coproduced with mineralSection 4 of the Geothermal Steam Act of 1970 (30 U.S.C. 1003) is amended by adding at the end the following: 
 
(h)Geothermal resources coproduced with minerals 
(1)In generalAny person that holds a lease or who operates a cooperative or unit plan under the Mineral Leasing Act (30 U.S.C. 181 et seq.), in the absence of an existing lease for geothermal resources under this Act, shall (on notice to the Secretary) have the right to use any geothermal resources coproduced with the minerals for which the lease was issued during the operation of the lease or cooperative or unit plan, for the generation of electricity to operate the lease. 
(2)Excess electricityAny electricity that is produced in excess of that which is required to operate the lease and that is sold for purposes outside of the boundary of the lease shall be subject to section 5. . 
(f)Liquid fuels grant program 
(1)In generalThe Secretary shall establish a program under which grants are provided to facilities to pay the Federal share of the cost of— 
(A)promoting coal-to-liquids, petroleum coke-to-liquids, oil shale, tar sands, heavy oil, and Alaska natural gas-to-liquids; and 
(B)assessing the production of low-rank coal water fuel. 
(2)Grant provisions 
(A)Federal shareThe Federal share of a grant provided under this subsection shall be 50 percent. 
(B)Repayment of FEED grantsOf the recipients of grants under paragraph (1)(A) who receive full project construction financing commitments (based on the earliest calendar date)— 
(i)the first 4 recipients shall not be required to repay any of the grants; 
(ii)the next 4 recipients shall be required to repay 25 percent of the grant; 
(iii)the next 4 recipients shall be required to repay 50 percent of the grant; and 
(iv)the remaining recipients shall be required to repay 75 percent of the grant. 
(C)Repayment of LRCWF grantsThe recipient of a grant under paragraph (1)(B) shall not be required to repay the grant. 
(D)Timing of repaymentAny required repayment shall be paid as part of the closing process for any construction financing relating to the grant. 
(E)InterestNo repayment of a grant under this paragraph shall require the payment of interest if the grant is repaid within 5 years of the issuance of the grant. 
(F)Maximum amount of FEED grantsThe amount of a grant under paragraph (1)(A) shall not exceed— 
(i)$1,000,000 per 1,000 barrels for any day of liquid fuels production capacity; or 
(ii)$25,000,000 for any fiscal year. 
(3)Authorization of appropriations 
(A)In generalSubject to subparagraph (B), there are authorized to be appropriated to carry out this subsection— 
(i)$65,000,000 for fiscal year 2009; and 
(ii)$37,500,000 for each of fiscal years 2010 through 2018. 
(B)Low-rank coal water fuelOf the amount of funds that are made available for each fiscal year under subparagraph (A), the Secretary shall use not less than $15,000,000 to provides grants to assess the production of low-rank coal water fuel. 
(g)Renewable energy from ocean wave, tide, current, and thermal resources 
(1)In generalThe Secretary shall establish a grant program to pay the Federal share of the costs of projects to promote the production of renewable energy from ocean waves, tides, currents, and thermal resources. 
(2)Federal shareThe Federal share of a grant provided under this subsection shall be 50 percent. 
(3)Authorization of appropriationsThere is authorized to be appropriated to carry out this subsection $20,000,000 for each of fiscal years 2009 through 2018. 
(h)Liability for mapsSection 507 of the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1267) is amended by adding at the end the following: 
 
(i)Liability for mapsAny person who provides the regulatory authority with a map under paragraph (13) or (14) of subsection (b) shall not be liable to any other person in any way for the accuracy or completeness of any map that was not prepared and certified by or on behalf of the person. . 
226.Leases for areas located within 100 miles of California or Florida 
(a)DefinitionsIn this section: 
(1)Existing oil and gas leaseThe term existing oil and gas lease means an oil and gas lease in effect on the date of enactment of this Act. 
(2)SecretaryThe term Secretary means the Secretary of the Interior. 
(b)Authorization To cancel and exchange certain existing oil and gas leases; prohibition on submittal of exploration plans for certain leases prior to June 30, 2012 
(1)In generalNot later than 2 years after the date of enactment of this Act, the lessee of an existing oil and gas lease for an area located completely within 100 miles of the coastline within the California or Florida Adjacent Zones shall have the option, without compensation, of exchanging the lease for a new oil and gas lease having a primary term of 5 years. 
(2)TractsFor the area subject to the new lease, the lessee may select any unleased tract on the outer Continental Shelf that is in an area available for leasing. 
(3)Conversion to natural gas leaseWith the permission of the relevant Governor, the lessee may convert an existing oil and gas lease into a natural gas lease having a primary term of 5 years and covering the same area as the existing oil and gas lease or another area within the same Adjacent Zone of the State within 100 miles of the coastline. 
(4)Administrative process 
(A)In generalThe Secretary shall establish an administrative process for carrying out this subsection. 
(B)Relationship to other lawsAn exchange, conversion, or other action under this subsection (including the issuance of a new lease)— 
(i)shall not be considered to be major Federal actions for purposes of the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); and 
(ii)shall be in compliance with the Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.). 
(5)Operating restrictionsA new lease issued in exchange for an existing oil and gas lease under this subsection shall be subject to any national defense operating stipulations on the outer Continental Shelf tract that applied to the existing oil and gas lease. 
(6)Priority 
(A)In generalThe Secretary shall give priority in the lease exchange process under this subsection based on the amount of the original bonus bid paid for the issuance of each lease to be exchanged. 
(B)Partial tractsThe Secretary shall allow leases covering partial tracts to be exchanged for leases covering full tracts conditioned on payment of additional bonus bids on a per-acre basis as determined by the average per acre of the original bonus bid per acre for the partial tract being exchanged. 
(7)Exploration plansAny exploration plan submitted to the Secretary during the period beginning on the date of enactment of this Act and ending on June 30, 2012, for an oil and gas lease for an area wholly within 100 miles of the coastline within the California Adjacent Zone or Florida Adjacent Zone shall not be treated as received by the Secretary until the earlier of— 
(A)July 1, 2012; or 
(B)the date on which a petition by the adjacent State for oil and gas leasing covering the area within which is located the area subject to the oil and gas lease was approved. 
(c)Lease cancellations and exchanges 
(1)Cancellation of leaseAs part of the lease exchange process under this section, the Secretary shall cancel a lease that is exchanged under this section. 
(2)Consent of lesseesTo cancel or exchange a lease under this section, each lessee holding an interest in the lease shall consent to cancellation of the leasehold interest of the lessee. 
(3)Waiver of rightsTo exchange a lease under this section, the lessee shall waive any rights to bring any action against the United States related to the transaction. 
(4)Plugging and abandonmentTo cancel or exchange a lease under this section, a lessee shall comply with any plugging and abandonment requirements for any wells located on any lease to be cancelled and exchanged prior to the cancellation and exchange. 
(d)Area partially within 100 miles of Florida 
(1)In generalSubject to paragraph (2), an existing oil and gas lease for an area located partially within 100 miles of the coastline within the Florida Adjacent Zone may only be developed and produced using wells drilled from well-head locations that are at least 100 miles from the coastline to any bottom-hole location on the area of the lease. 
(2)NonapplicationThis subsection shall not apply if the State of Florida petitions the Secretary to allow leasing closer to the coastline than 100 miles. 
227.Coastal impact assistanceSection 31 of the Outer Continental Shelf Lands Act (43 U.S.C. 1356a) is repealed. 
228.Oil shale and tar sands 
(a)Repeal of requirement To establish paymentsSection 369 of the Energy Policy Act of 2005 (42 U.S.C. 15927) is amended— 
(1)by striking subsection (o); and 
(2)by redesignating subsections (p) through (s) as subsections (o) through (r), respectively. 
(b)Treatment of revenuesSection 21 of the Mineral Leasing Act (30 U.S.C. 241) is amended— 
(1)by redesignating subsections (c) and (d) (as added by section 318 of Public Law 97–394; 96 Stat. 1999) as subsections (d) and (e), respectively; and 
(2)by adding at the end the following: 
 
(f)Revenues 
(1)DefinitionsIn this subsection: 
(A)County-equivalent political subdivisionThe term county-equivalent political subdivision means a political jurisdiction immediately below the level of State government, including a county, parish, borough in Alaska, independent municipality not part of a county, parish, or borough in Alaska, or other equivalent subdivision of a State. 
(B)Municipal political subdivisionThe term municipal political subdivision means a municipality located within and part of a county, parish, borough in Alaska, or other equivalent subdivision of a State. 
(2)Disposition of revenuesNotwithstanding section 35, all revenues received from and under an oil shale or tar sands lease shall be disposed of in accordance with this subsection. 
(3)Royalty rates for commercial leases 
(A)Royalty ratesThe Secretary shall model the royalty schedule for oil shale and tar sands leases based on the royalty program in effect on the date of enactment of this subsection for the production of synthetic crude oil from oil sands in the Province of Alberta, Canada. 
(B)ReductionThe Secretary shall reduce any royalty otherwise required to be paid under subparagraph (A) under any oil shale or tar sands lease on a sliding scale based on market price, with— 
(i)a 10 percent reduction if the average futures price of light sweet crude oil on the New York Mercantile Exchange (NYMEX), or a similar index, drops, for the previous quarter year, below $50 (in January 1, 2006, dollars); and 
(ii)an 80 percent reduction if the average price drops below $30 (in January 1, 2006, dollars) for the quarter previous to the quarter in which the production is sold. 
(4)Disposition of revenues 
(A)DepositThe Secretary shall deposit into a separate account in the Treasury all revenues derived from any oil shale or tar sands lease. 
(B)Allocations to States and local political subdivisionsThe Secretary shall allocate 50 percent of the revenues deposited into the account established under subparagraph (A) to the State within the boundaries of which the leased land is located, with a portion of that amount to be paid directly by the Secretary to the local political subdivisions of the State as provided in this paragraph. 
(C)Transmission of allocations 
(i)In generalNot later than the last business day of the month after the month in which the revenues are received, the Secretary shall transmit— 
(I)
(aa)to each State 2/3 of the allocation of the State under subparagraph (B) (together with accrued interest); and 
(bb)in accordance with clauses (ii) and (iii), to certain county-equivalent political subdivisions and municipal political subdivisions of the State a total of 1/3 of the allocation of the State under subparagraph (B) (together with accrued interest); and 
(II)the remaining balance of such revenues deposited into the account that are not allocated under subparagraph (B) (together with accrued interest), to the miscellaneous receipts account of the Treasury, except that until a lease has been in production for 20 years 50 percent of the remaining balance derived from a lease shall be paid in accordance with subclause (I). 
(ii)Allocations to certain county-equivalent political subdivisionsThe Secretary shall make equitable allocations of the revenues under clause (i)(I) to county-equivalent political subdivisions that the Secretary determines are closely associated with the leasing and production of oil shale and tar sands, under a formula that the Secretary shall determine by regulation. 
(iii)Allocations to municipal political subdivisionsThe initial allocation to each county-equivalent political subdivision under clause (ii) shall be further allocated to the county-equivalent political subdivision and any municipal political subdivisions located partially or wholly within the boundaries of the county-equivalent political subdivision on an equitable basis under a formula that the Secretary shall determine by regulation. 
(D)Investment of depositsDeposits in the Treasury account established under this section shall be invested by the Secretary of the Treasury in securities backed by the full faith and credit of the United States having maturities suitable to the needs of the account and yielding the highest reasonably available interest rates as determined by the Secretary of the Treasury. 
(E)Use of funds 
(i)In generalA recipient of funds under this subsection may use the funds for any lawful purpose as determined by State law. 
(ii)Matching funds for Federal programsFunds allocated under this subsection to States and local political subdivisions may be used as matching funds for other Federal programs without limitation. 
(iii)Payments in lieu of taxesFunds allocated to local political subdivisions under this subsection shall not be considered payments to the local political subdivisions under programs for payments in lieu of taxes or other similar programs. 
(F)No accounting requiredNo recipient of funds under this subsection shall be required to account to the Federal Government for the expenditure of the funds, except as otherwise may be required by law. . 
229.Availability of OCS receipts to provide payments under Secure Rural Schools and Community Self-Determination Act of 2000Section 9 of the Outer Continental Shelf Lands Act (43 U.S.C. 1338) (as amended by section 209) is amended by adding at the end the following: 
 
(j)Conditional availability of funds for payments under Secure Rural Schools and Community Self-Determination Act of 2000 
(1)Availability of fundsSubject to paragraphs (2) and (3) and notwithstanding any other provision of this section, $50,000,000 of OCS Receipts shall be available to the Secretary of the Treasury for each of fiscal years 2009 through 2014 to make payments under sections 102 and 103 of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 500 note; Public Law 106–393). 
(2)Other fundsThe Secretary of the Treasury shall use the funds made available by this subsection to make payments described in paragraph (1) in lieu of using funds in the Treasury not otherwise appropriated, as otherwise authorized by sections 102(b)(3) and 103(b)(2) of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 500 note; Public Law 106–393). 
(3)Condition on availabilityOCS Receipts shall be available under paragraph (1) for a fiscal year only if— 
(A)title I of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 500 note; Public Law 106–393) has been reauthorized through at least that fiscal year; and 
(B)the authority to initiate projects under titles II and III of that Act has been extended through at least that fiscal year. . 
230.Sense of Congress to buy and build American 
(a)Buy and build AmericanIt is the sense of Congress that— 
(1)this Act and the amendments made by this Act should result in a healthy and growing industrial, manufacturing, transportation, and service sector in the United States employing the vast talents of the workforce of the United States to assist in the development of affordable energy from the outer Continental Shelf; and 
(2)Congress intends to monitor the deployment of personnel and material in the outer Continental Shelf to encourage— 
(A)the development of technology and manufacturing in the United States to enable workers of the United States to benefit from this Act and the amendments made by this Act by securing good jobs and careers; and 
(B)the establishment of important industrial facilities to support expanded access to resources of the United States. 
(b)Safeguard for extraordinary abilitySection 30 of the Outer Continental Shelf Lands Act (43 U.S.C. 1356) is amended by adding at the end the following: 
 
(d)Relationship to other lawsRegulations issued under this section shall be supplemental and complimentary with, and under no circumstances a substitution for the provisions of the Constitution and laws of the United States extended to the subsoil and seabed of the outer Continental Shelf pursuant to section 4(a)(1), except insofar as those laws would otherwise apply to individuals who have extraordinary ability in the sciences, arts, education, or business, which has been demonstrated by sustained national or international acclaim. . 
231.Repeal of the Gulf of Mexico Energy Security Act of 2006 
(a)In generalThe Gulf of Mexico Energy Security Act of 2006 (43 U.S.C. 1331 note; Public Law 109–432) is repealed. 
(b)Effective dateThe repeal made by subsection (a) takes effect on October 1, 2008. 
BLeasing program for land within Coastal Plain 
241.DefinitionsIn this subtitle: 
(1)Coastal PlainThe term Coastal Plain means that area identified as the 1002 Coastal Plain Area on the map. 
(2)Federal agreementThe term Federal Agreement means the Federal Agreement and Grant Right-of-Way for the Trans-Alaska Pipeline issued on January 23, 1974, in accordance with section 28 of the Mineral Leasing Act (30 U.S.C. 185) and the Trans-Alaska Pipeline Authorization Act (43 U.S.C. 1651 et seq.). 
(3)Final statementThe term Final Statement means the final legislative environmental impact statement on the Coastal Plain, dated April 1987, and prepared pursuant to section 1002 of the Alaska National Interest Lands Conservation Act (16 U.S.C. 3142) and section 102(2)(C) of the National Environmental Policy Act of 1969 (42 U.S.C. 4332(2)(C)). 
(4)MapThe term map means the map entitled Arctic National Wildlife Refuge, dated September 2005, and prepared by the United States Geological Survey. 
(5)SecretaryThe term Secretary means the Secretary of the Interior (or the designee of the Secretary), acting through the Director of the Bureau of Land Management in consultation with the Director of the United States Fish and Wildlife Service and in coordination with a State coordinator appointed by the Governor of the State of Alaska. 
242.Leasing program for land within the Coastal Plain 
(a)In general 
(1)AuthorizationCongress authorizes the exploration, leasing, development, production, and economically feasible and prudent transportation of oil and gas in and from the Coastal Plain. 
(2)ActionsThe Secretary shall take such actions as are necessary— 
(A)to establish and implement, in accordance with this subtitle, a competitive oil and gas leasing program that will result in an environmentally sound program for the exploration, development, and production of the oil and gas resources of the Coastal Plain while taking into consideration the interests and concerns of residents of the Coastal Plain, which is the homeland of the Kaktovikmiut Inupiat; and 
(B)to administer this subtitle through regulations, lease terms, conditions, restrictions, prohibitions, stipulations, and other provisions that— 
(i)ensure the oil and gas exploration, development, and production activities on the Coastal Plain will result in no significant adverse effect on fish and wildlife, their habitat, subsistence resources, and the environment; and 
(ii)require the application of the best commercially available technology for oil and gas exploration, development, and production to all exploration, development, and production operations under this subtitle in a manner that ensures the receipt of fair market value by the public for the mineral resources to be leased. 
(b)Repeal 
(1)RepealSection 1003 of the Alaska National Interest Lands Conservation Act (16 U.S.C. 3143) is repealed. 
(2)Conforming amendmentThe table of contents contained in section 1 of that Act (16 U.S.C. 3101 note) is amended by striking the item relating to section 1003. 
(c)Compliance with requirements under certain other laws 
(1)CompatibilityFor purposes of the National Wildlife Refuge System Administration Act of 1966 (16 U.S.C. 668dd et seq.)— 
(A)the oil and gas pre-leasing and leasing program, and activities authorized by this section in the Coastal Plain, shall be considered to be compatible with the purposes for which the Arctic National Wildlife Refuge was established; and 
(B)no further findings or decisions shall be required to implement that program and those activities. 
(2)Adequacy of the Department of the Interior's legislative environmental impact statementThe Final Statement shall be considered to satisfy the requirements under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) that apply with respect to pre-leasing activities, including exploration programs and actions authorized to be taken by the Secretary to develop and promulgate the regulations for the establishment of a leasing program authorized by this subtitle before the conduct of the first lease sale. 
(3)Compliance with NEPA for other actions 
(A)In generalBefore conducting the first lease sale under this subtitle, the Secretary shall prepare an environmental impact statement in accordance with the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) with respect to the actions authorized by this subtitle that are not referred to in paragraph (2). 
(B)Identification and analysisNotwithstanding any other provision of law, in carrying out this paragraph, the Secretary shall not be required— 
(i)to identify nonleasing alternative courses of action; or 
(ii)to analyze the environmental effects of those courses of action. 
(C)Identification of preferred actionNot later than 18 months after the date of enactment of this Act, the Secretary shall— 
(i)identify only a preferred action and a single leasing alternative for the first lease sale authorized under this subtitle; and 
(ii)analyze the environmental effects and potential mitigation measures for those 2 alternatives. 
(D)Public commentsIn carrying out this paragraph, the Secretary shall consider only public comments that are filed not later than 20 days after the date of publication of a draft environmental impact statement. 
(E)Effect of complianceNotwithstanding any other provision of law, compliance with this paragraph shall be considered to satisfy all requirements for the analysis and consideration of the environmental effects of proposed leasing under this subtitle. 
(d)Relationship to State and local authorityNothing in this subtitle expands or limits any State or local regulatory authority. 
(e)Special areas 
(1)Designation 
(A)In generalThe Secretary, after consultation with the State of Alaska, the North Slope Borough, Alaska, and the City of Kaktovik, Alaska, may designate not more than 45,000 acres of the Coastal Plain as a special area if the Secretary determines that the special area would be of such unique character and interest as to require special management and regulatory protection. 
(B)Sadlerochit spring areaThe Secretary shall designate as a special area in accordance with subparagraph (A) the Sadlerochit Spring area, comprising approximately 4,000 acres as depicted on the map. 
(2)ManagementThe Secretary shall manage each special area designated under this subsection in a manner that— 
(A)respects and protects the Native people of the area; and 
(B)preserves the unique and diverse character of the area, including fish, wildlife, subsistence resources, and cultural values of the area. 
(3)Exclusion from leasing or surface occupancy 
(A)In generalThe Secretary may exclude any special area designated under this subsection from leasing. 
(B)No surface occupancyIf the Secretary leases all or a portion of a special area for the purposes of oil and gas exploration, development, production, and related activities, there shall be no surface occupancy of the land comprising the special area. 
(4)Directional drillingNotwithstanding any other provision of this subsection, the Secretary may lease all or a portion of a special area under terms that permit the use of horizontal drilling technology from sites on leases located outside the special area. 
(f)Limitation on closed areasThe Secretary may not close land within the Coastal Plain to oil and gas leasing or to exploration, development, or production except in accordance with this subtitle. 
(g)Regulations 
(1)In generalNot later than 15 months after the date of enactment of this Act, in consultation with appropriate agencies of the State of Alaska, the North Slope Borough, Alaska, and the City of Kaktovik, Alaska, the Secretary shall issue such regulations as are necessary to carry out this subtitle, including rules and regulations relating to protection of the fish and wildlife, fish and wildlife habitat, and subsistence resources of the Coastal Plain. 
(2)Revision of regulationsThe Secretary may periodically review and, as appropriate, revise the rules and regulations issued under paragraph (1) to reflect any significant scientific or engineering data that come to the attention of the Secretary. 
243.Lease sales 
(a)In generalLand may be leased pursuant to this subtitle to any person qualified to obtain a lease for deposits of oil and gas under the Mineral Leasing Act (30 U.S.C. 181 et seq.). 
(b)ProceduresThe Secretary shall, by regulation, establish procedures for— 
(1)receipt and consideration of sealed nominations for any area in the Coastal Plain for inclusion in, or exclusion (as provided in subsection (c)) from, a lease sale; 
(2)the holding of lease sales after that nomination process; and 
(3)public notice of and comment on designation of areas to be included in, or excluded from, a lease sale. 
(c)Lease sale bidsBidding for leases under this subtitle shall be by sealed competitive cash bonus bids. 
(d)Acreage minimum in first saleFor the first lease sale under this subtitle, the Secretary shall offer for lease those tracts the Secretary considers to have the greatest potential for the discovery of hydrocarbons, taking into consideration nominations received pursuant to subsection (b)(1), but in no case less than 200,000 acres. 
(e)Timing of lease salesThe Secretary shall— 
(1)not later than 22 months after the date of enactment of this Act, conduct the first lease sale under this subtitle; 
(2)not later than September 30, 2012, conduct a second lease sale under this subtitle; and 
(3)conduct additional sales at appropriate intervals if sufficient interest in exploration or development exists to warrant the conduct of the additional sales. 
244.Grant of leases by the Secretary 
(a)In generalUpon payment by a lessee of such bonus as may be accepted by the Secretary, the Secretary may grant to the highest responsible qualified bidder in a lease sale conducted pursuant to section 243 a lease for any land on the Coastal Plain. 
(b)Subsequent transfers 
(1)In generalNo lease issued under this subtitle may be sold, exchanged, assigned, sublet, or otherwise transferred except with the approval of the Secretary. 
(2)Condition for approvalBefore granting any approval described in paragraph (1), the Secretary shall consult with and give due consideration to the opinion of the Attorney General. 
245.Lease terms and conditionsAn oil or gas lease issued pursuant to this subtitle shall— 
(1)provide for the payment of a royalty of not less than 16½ percent of the amount or value of the production removed or sold from the lease, as determined by the Secretary in accordance with regulations applicable to other Federal oil and gas leases; 
(2)provide that the Secretary may close, on a seasonal basis, such portions of the Coastal Plain to exploratory drilling activities as are necessary to protect caribou calving areas and other species of fish and wildlife; 
(3)require that each lessee of land within the Coastal Plain shall be fully responsible and liable for the reclamation of land within the Coastal Plain and any other Federal land that is adversely affected in connection with exploration, development, production, or transportation activities within the Coastal Plain conducted by the lessee or by any of the subcontractors or agents of the lessee; 
(4)provide that the lessee may not delegate or convey, by contract or otherwise, that reclamation responsibility and liability to another person without the express written approval of the Secretary; 
(5)provide that the standard of reclamation for land required to be reclaimed under this subtitle shall be, to the maximum extent practicable— 
(A)a condition capable of supporting the uses that the land was capable of supporting prior to any exploration, development, or production activities; or 
(B)upon application by the lessee, to a higher or better standard, as approved by the Secretary; 
(6)contain terms and conditions relating to protection of fish and wildlife, fish and wildlife habitat, subsistence resources, and the environment as required under section 242(a)(2); 
(7)provide that each lessee, and each agent and contractor of a lessee, use their best efforts to provide a fair share of employment and contracting for Alaska Natives and Alaska Native Corporations from throughout the State of Alaska, as determined by the level of obligation previously agreed to in the Federal Agreement; and 
(8)contain such other provisions as the Secretary determines to be necessary to ensure compliance with this subtitle and regulations issued under this subtitle. 
246.Coastal Plain environmental protection 
(a)No significant adverse effect standard To govern authorized coastal plain activitiesIn accordance with section 242, the Secretary shall administer this subtitle through regulations, lease terms, conditions, restrictions, prohibitions, stipulations, or other provisions that— 
(1)ensure, to the maximum extent practicable, that oil and gas exploration, development, and production activities on the Coastal Plain will result in no significant adverse effect on fish and wildlife, fish and wildlife habitat, and the environment; 
(2)require the application of the best commercially available technology for oil and gas exploration, development, and production on all new exploration, development, and production operations; and 
(3)ensure that the maximum surface acreage covered in connection with the leasing program by production and support facilities, including airstrips and any areas covered by gravel berms or piers for support of pipelines, does not exceed 2,000 acres on the Coastal Plain. 
(b)Site-specific assessment and mitigationThe Secretary shall require, with respect to any proposed drilling and related activities on the Coastal Plain, that— 
(1)a site-specific environmental analysis be made of the probable effects, if any, that the drilling or related activities will have on fish and wildlife, fish and wildlife habitat, subsistence resources, subsistence uses, and the environment; 
(2)a plan be implemented to avoid, minimize, and mitigate (in that order and to the maximum extent practicable) any significant adverse effect identified under paragraph (1); and 
(3)the development of the plan occur after consultation with— 
(A)each agency having jurisdiction over matters mitigated by the plan; 
(B)the State of Alaska; 
(C)North Slope Borough, Alaska; and 
(D)the City of Kaktovik, Alaska. 
(c)Regulations To protect Coastal Plain fish and wildlife resources, subsistence users, and the environmentBefore implementing the leasing program authorized by this subtitle, the Secretary shall prepare and issue regulations, lease terms, conditions, restrictions, prohibitions, stipulations, or other measures designed to ensure, to the maximum extent practicable, that the activities carried out on the Coastal Plain under this subtitle are conducted in a manner consistent with the purposes and environmental requirements of this subtitle. 
(d)Compliance with Federal and State environmental laws and other requirementsThe proposed regulations, lease terms, conditions, restrictions, prohibitions, and stipulations for the leasing program under this subtitle shall require— 
(1)compliance with all applicable provisions of Federal and State environmental law (including regulations); 
(2)implementation of and compliance with— 
(A)standards that are at least as effective as the safety and environmental mitigation measures, as described in items 1 through 29 on pages 167 through 169 of the Final Statement, on the Coastal Plain; 
(B)seasonal limitations on exploration, development, and related activities, as necessary, to avoid significant adverse effects during periods of concentrated fish and wildlife breeding, denning, nesting, spawning, and migration; 
(C)design safety and construction standards for all pipelines and any access and service roads that minimize, to the maximum extent practicable, adverse effects on— 
(i)the passage of migratory species (such as caribou); and 
(ii)the flow of surface water by requiring the use of culverts, bridges, or other structural devices; 
(D)prohibitions on general public access to, and use of, all pipeline access and service roads; 
(E)stringent reclamation and rehabilitation requirements in accordance with this subtitle for the removal from the Coastal Plain of all oil and gas development and production facilities, structures, and equipment on completion of oil and gas production operations, except in a case in which the Secretary determines that those facilities, structures, or equipment— 
(i)would assist in the management of the Arctic National Wildlife Refuge; and 
(ii)are donated to the United States for that purpose; 
(F)appropriate prohibitions or restrictions on— 
(i)access by all modes of transportation; 
(ii)sand and gravel extraction; and 
(iii)use of explosives; 
(G)reasonable stipulations for protection of cultural and archaeological resources; 
(H)measures to protect groundwater and surface water, including— 
(i)avoidance, to the maximum extent practicable, of springs, streams, and river systems; 
(ii)the protection of natural surface drainage patterns and wetland and riparian habitats; and 
(iii)the regulation of methods or techniques for developing or transporting adequate supplies of water for exploratory drilling; and 
(I)research, monitoring, and reporting requirements; 
(3)that exploration activities (except surface geological studies) be limited to the period between approximately November 1 and May 1 of each year and be supported, if necessary, by ice roads, winter trails with adequate snow cover, ice pads, ice airstrips, and air transport methods (except that those exploration activities may be permitted at other times if the Secretary determines that the exploration will have no significant adverse effect on fish and wildlife, fish and wildlife habitat, subsistence resources, and the environment of the Coastal Plain); 
(4)consolidation of facility siting; 
(5)avoidance or reduction of air traffic-related disturbance to fish and wildlife; 
(6)treatment and disposal of hazardous and toxic wastes, solid wastes, reserve pit fluids, drilling muds and cuttings, and domestic wastewater, including, in accordance with applicable Federal and State environmental laws (including regulations)— 
(A)preparation of an annual waste management report; 
(B)development and implementation of a hazardous materials tracking system; and 
(C)prohibition on the use of chlorinated solvents; 
(7)fuel storage and oil spill contingency planning; 
(8)conduct of periodic field crew environmental briefings; 
(9)avoidance of significant adverse effects on subsistence hunting, fishing, and trapping; 
(10)compliance with applicable air and water quality standards; 
(11)appropriate seasonal and safety zone designations around well sites, within which subsistence hunting and trapping shall be limited; and 
(12)development and implementation of such other protective environmental requirements, restrictions, terms, or conditions as the Secretary, after consultation with the State of Alaska, North Slope Borough, Alaska, and the City of Kaktovik, Alaska, determines to be necessary. 
(e)ConsiderationsIn preparing and issuing regulations, lease terms, conditions, restrictions, prohibitions, or stipulations under this section, the Secretary shall take into consideration— 
(1)the stipulations and conditions that govern the National Petroleum Reserve—Alaska leasing program, as set forth in the 1999 Northeast National Petroleum Reserve—Alaska Final Integrated Activity Plan/Environmental Impact Statement; 
(2)the environmental protection standards that governed the initial Coastal Plain seismic exploration program under parts 37.31 through 37.33 of title 50, Code of Federal Regulations (or successor regulations); and 
(3)the land use stipulations for exploratory drilling on the KIC–ASRC private land described in Appendix 2 of the agreement between Arctic Slope Regional Corporation and the United States dated August 9, 1983. 
(f)Facility consolidation planning 
(1)In generalAfter providing for public notice and comment, the Secretary shall prepare and periodically update a plan to govern, guide, and direct the siting and construction of facilities for the exploration, development, production, and transportation of oil and gas resources from the Coastal Plain. 
(2)ObjectivesThe objectives of the plan shall be— 
(A)the avoidance of unnecessary duplication of facilities and activities; 
(B)the encouragement of consolidation of common facilities and activities; 
(C)the location or confinement of facilities and activities to areas that will minimize impact on fish and wildlife, fish and wildlife habitat, subsistence resources, and the environment; 
(D)the use of existing facilities, to the maximum extent practicable; and 
(E)the enhancement of compatibility between wildlife values and development activities. 
(g)Access to public landThe Secretary shall— 
(1)manage public land in the Coastal Plain in accordance with subsections (a) and (b) of section 811 of the Alaska National Interest Lands Conservation Act (16 U.S.C. 3121); and 
(2)ensure that local residents shall have reasonable access to public land in the Coastal Plain for traditional uses. 
247.Expedited judicial review 
(a)Filing of complaints 
(1)DeadlineA complaint seeking judicial review of a provision of this subtitle or an action of the Secretary under this subtitle shall be filed— 
(A)except as provided in subparagraph (B), during the 90-day period beginning on the date on which the action being challenged was carried out; or 
(B)in the case of a complaint based solely on grounds arising after the 90-day period described in subparagraph (A), during the 90-day period beginning on the date on which the complainant knew or reasonably should have known about the grounds for the complaint. 
(2)VenueA complaint seeking judicial review of a provision of this subtitle or an action of the Secretary under this subtitle shall be filed in the United States Court of Appeals for the District of Columbia. 
(3)Scope 
(A)In generalJudicial review of a decision of the Secretary under this subtitle (including an environmental analysis of such a lease sale) shall be— 
(i)limited to a review of whether the decision is in accordance with this subtitle; and 
(ii)based on the administrative record of the decision. 
(B)PresumptionsAny identification by the Secretary of a preferred course of action relating to a lease sale, and any analysis by the Secretary of environmental effects, under this subtitle shall be presumed to be correct unless proven otherwise by clear and convincing evidence. 
(b)Limitation on other reviewAny action of the Secretary that is subject to judicial review under this section shall not be subject to judicial review in any civil or criminal proceeding for enforcement. 
248.Rights-of-way and easements across Coastal PlainFor purposes of section 1102(4)(A) of the Alaska National Interest Lands Conservation Act (16 U.S.C. 3162(4)(A)), any rights-of-way or easements across the Coastal Plain for the exploration, development, production, or transportation of oil and gas shall be considered to be established incident to the management of the Coastal Plain under this section. 
249.ConveyanceNotwithstanding section 1302(h)(2) of the Alaska National Interest Lands Conservation Act (16 U.S.C. 3192(h)(2)), to remove any cloud on title to land, and to clarify land ownership patterns in the Coastal Plain, the Secretary shall— 
(1)to the extent necessary to fulfill the entitlement of the Kaktovik Inupiat Corporation under sections 12 and 14 of the Alaska Native Claims Settlement Act (43 U.S.C. 1611, 1613), as determined by the Secretary, convey to that Corporation the surface estate of the land described in paragraph (1) of Public Land Order 6959, in accordance with the terms and conditions of the agreement between the Secretary, the United States Fish and Wildlife Service, the Bureau of Land Management, and the Kaktovik Inupiat Corporation, dated January 22, 1993; and 
(2)convey to the Arctic Slope Regional Corporation the remaining subsurface estate to which that Corporation is entitled under the agreement between that corporation and the United States, dated August 9, 1983. 
250.Local government impact aid and community service assistance 
(a)Establishment of Fund 
(1)In generalAs a condition on the receipt of funds under section 252(2), the State of Alaska shall establish in the treasury of the State, and administer in accordance with this section, a fund to be known as the Coastal Plain Local Government Impact Aid Assistance Fund (referred to in this section as the Fund). 
(2)DepositsSubject to paragraph (1), the Secretary of the Treasury shall deposit into the Fund, $35,000,000 each year from the amount available under section 252(2)(A). 
(3)InvestmentThe Governor of the State of Alaska (referred to in this section as the Governor) shall invest amounts in the Fund in interest-bearing securities of the United States or the State of Alaska. 
(b)AssistanceThe Governor, in cooperation with the Mayor of the North Slope Borough, shall use amounts in the Fund to provide assistance to North Slope Borough, Alaska, the City of Kaktovik, Alaska, and any other borough, municipal subdivision, village, or other community in the State of Alaska that is directly impacted by exploration for, or the production of, oil or gas on the Coastal Plain under this subtitle, or any Alaska Native Regional Corporation acting on behalf of the villages and communities within its region whose lands lie along the right of way of the Trans Alaska Pipeline System, as determined by the Governor. 
(c)Application 
(1)In generalTo receive assistance under subsection (b), a community or Regional Corporation described in that subsection shall submit to the Governor, or to the Mayor of the North Slope Borough, an application in such time, in such manner, and containing such information as the Governor may require. 
(2)Action by North Slope BoroughThe Mayor of the North Slope Borough shall submit to the Governor each application received under paragraph (1) as soon as practicable after the date on which the application is received. 
(3)Assistance of GovernorThe Governor shall assist communities in submitting applications under this subsection, to the maximum extent practicable. 
(d)Use of fundsA community or Regional Corporation that receives funds under subsection (b) may use the funds— 
(1)to plan for mitigation, implement a mitigation plan, or maintain a mitigation project to address the potential effects of oil and gas exploration and development on environmental, social, cultural, recreational, and subsistence resources of the community; 
(2)to develop, carry out, and maintain— 
(A)a project to provide new or expanded public facilities; or 
(B)services to address the needs and problems associated with the effects described in paragraph (1), including firefighting, police, water and waste treatment, first responder, and other medical services; 
(3)to compensate residents of the Coastal Plain for significant damage to environmental, social, cultural, recreational, or subsistence resources; and 
(4)in the City of Kaktovik, Alaska— 
(A)to develop a mechanism for providing members of the Kaktovikmiut Inupiat community an opportunity to— 
(i)monitor development on the Coastal Plain; and 
(ii)provide information and recommendations to the Governor based on traditional aboriginal knowledge of the natural resources, flora, fauna, and ecological processes of the Coastal Plain; and 
(B)to establish a local coordination office, to be managed by the Mayor of the North Slope Borough, in coordination with the City of Kaktovik, Alaska— 
(i)to coordinate with and advise developers on local conditions and the history of areas affected by development; 
(ii)to provide to the Committee on Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate annual reports on the status of the coordination between developers and communities affected by development; 
(iii)to collect from residents of the Coastal Plain information regarding the impacts of development on fish, wildlife, habitats, subsistence resources, and the environment of the Coastal Plain; and 
(iv)to ensure that the information collected under clause (iii) is submitted to— 
(I)developers; and 
(II)any appropriate Federal agency. 
251.Prohibition on exportsAn oil or gas lease issued under this subtitle shall prohibit the exportation of oil or gas produced under the lease. 
252.Allocation of revenuesNotwithstanding the Mineral Leasing Act (30 U.S.C. 181 et seq.) or any other provision of law, of the adjusted bonus, rental, and royalty receipts from Federal oil and gas leasing and operations authorized under this subtitle: 
(1)50 percent shall be deposited in the general fund of the Treasury. 
(2)The remainder shall be available as follows: 
(A)$35,000,000 shall be deposited by the Secretary of the Treasury into the fund created under section 250(a)(1). 
(B)The remainder shall be disbursed to the State of Alaska. 
COil shale 
261. Removal of prohibition on final regulations for commercial leasing program for oil shale resources on public landSection 433 of the Department of the Interior, Environment, and Related Agencies Appropriations Act, 2008 (Public Law 110–161; 121 Stat. 2152) is repealed. 
DAlternative fuels and fuels derived from tar sands 
271.Procurement and acquisition of alternative fuels and fuels derived from tar sandsSection 526 of the Energy Independence and Security Act of 2007 (42 U.S.C. 17142) is repealed. 
EPercentage depletion from marginal wells 
281.Elimination of taxable income limit on percentage depletion for oil and natural gas produced from marginal wells 
(a)In generalSubparagraph (H) of section 613A(c)(6) of the Internal Revenue Code of 1986 (relating to oil and natural gas produced from marginal properties) is amended to read as follows: 
 
(H)Nonapplication of taxable income limit with respect to marginal productionThe second sentence of subsection (a) of section 613 shall not apply to so much of the allowance for depletion as is determined under subparagraph (A). . 
(b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2007. 
IIIExpanding natural gas as a mainstream transportation fuel 
301.Renewable fuel program 
(a)Definition of renewable fuelEffective January 1, 2009, section 211(o)(1) of the Clean Air Act (42 U.S.C. 7545(o)(1)) is amended by striking subparagraph (J) and inserting the following: 
 
(J)Renewable fuel 
(i)In generalThe term renewable fuel means fuel that— 
(I)is produced from renewable biomass; and 
(II)is used to replace or reduce the quantity of fossil fuel present in a transportation fuel. 
(ii)Renewable fuel standardFor purposes of the renewable fuel standard under paragraph (2), the term renewable fuel includes renewable and nonrenewable natural gas, including compressed natural and liquefied natural gas when used as transportation fuel. . 
(b)Credit programEffective January 1, 2009, section 211(o)(5)(A) of the Clean Air Act (42 U.S.C. 7545(o)(5)(A)) is amended— 
(1)in clause (ii), by striking and at the end; 
(2)in clause (iii), by striking the period at the end and inserting ; and; and 
(3)by adding at the end the following: 
 
(iv)for the generation of an appropriate quantity of credits for renewable and nonrenewable natural gas, including compressed natural and liquefied natural gas when used as a transportation fuel. . 
302.New qualified alternative fuel motor vehicle credit allowed for dual fueled automobiles 
(a)In generalClause (i) of section 30B(e)(4)(A) of the Internal Revenue Code of 1986 (relating to definition of new qualified alternative fuel motor vehicle) is amended to read as follows: 
 
(i)which— 
(I)is only capable of operating on an alternative fuel, or 
(II)is capable of operating on an alternative fuel and gasoline or diesel fuel, . 
(b)Conforming amendmentSection 30B(e) of the Internal Revenue Code of 1986 is amended by striking paragraph (5). 
(c)Effective dateThe amendments made by this section shall apply to property placed in service after the date of the enactment of this Act. 
303.Natural gas vehicle research, development, and demonstration projects 
(a)DefinitionsIn this section: 
(1)AdministratorThe term Administrator means the Administrator of the Environmental Protection Agency. 
(2)Natural gasThe term natural gas means compressed natural gas, liquefied natural gas, biomethane, and mixtures of hydrogen and methane or natural gas. 
(3)SecretaryThe term Secretary means the Secretary of Energy. 
(b)ProgramThe Secretary, in coordination with the Administrator, shall conduct a program of natural gas vehicle research, development, and demonstration. 
(c)PurposeThe program under this section shall focus on— 
(1)the continued improvement and development of new, cleaner, more efficient light-duty, medium-duty, and heavy-duty natural gas vehicle engines; 
(2)the integration of those engines into light-duty, medium-duty, and heavy-duty natural gas vehicles for onroad and offroad applications; 
(3)expanding product availability by assisting manufacturers with the certification of the engines or vehicles described in paragraph (1) or (2) to Federal or California certification requirements and in-use emission standards; 
(4)the demonstration and proper operation and use of the vehicles described in paragraph (2) under all operating conditions; 
(5)the development and improvement of nationally recognized codes and standards for the continued safe operation of natural gas vehicles and components; 
(6)improvement in the reliability and efficiency of natural gas fueling station infrastructure; 
(7)the certification of natural gas fueling station infrastructure to nationally recognized and industry safety standards; 
(8)the improvement in the reliability and efficiency of onboard natural gas fuel storage systems; 
(9)the development of new natural gas fuel storage materials; 
(10)the certification of onboard natural gas fuel storage systems to nationally recognized and industry safety standards; and 
(11)the use of natural gas engines in hybrid vehicles. 
(d)Certification of conversion systemsThe Secretary shall coordinate with the Administrator on issues related to streamlining the certification of natural gas conversion systems to the appropriate Federal certification requirements and in-use emission standards. 
(e)Cooperation and coordination with industryIn developing and carrying out the program under this section, the Secretary shall coordinate with the natural gas vehicle industry to ensure cooperation between the public and the private sector. 
(f)Conduct of programThe program under this section shall be conducted in accordance with sections 3001 and 3002 of the Energy Policy Act of 1992 (42 U.S.C. 13541, 13542). 
(g)ReportNot later than 2 years after the date of enactment of this Act, the Secretary shall submit to Congress a report on the implementation of this section. 
(h)Authorization of appropriationsThere are authorized to be appropriated to the Secretary such sums as are necessary to carry out this section. 
304.Development of low-emission natural gas transportation-fueled vehiclesPart C of title II of the Clean Air Act (42 U.S.C. 7581 et seq.) is amended by adding at the end the following: 
 
251.Development of low-emission natural gas transportation-fueled vehicles 
(a)DefinitionsIn this section: 
(1)Alternative fuelThe term alternative fuel means compressed or liquid natural gas. 
(2)Alternative-fueled vehicleThe term alternative-fueled vehicle means a vehicle that is manufactured or converted to operate using alternative fuel. 
(3)Bi-fueled vehicleThe term bi-fueled vehicle means a vehicle that is capable of operating on gasoline or an alternative fuel, but not both at the same time. 
(4)ConvertThe term convert, with respect to a vehicle, means to modify the engine and other applicable components of the vehicle to enable the vehicle to operate using an alternative fuel (including compressed natural gas). 
(5)OBD systemThe term OBD system means an on-board, computer-based diagnostic system built into certain vehicles to monitor the performance of certain primary engine components of the vehicle (including components responsible for controlling emissions). 
(6)ProgramThe term program means the alternative-fueled vehicle development demonstration program established under subsection (b). 
(7)Small volume manufacturer 
(A)In generalThe term small volume manufacturer means a manufacturer of vehicles described in section 86.001–1(e) of title 40, Code of Federal Regulations (or a successor regulation) that is approved and certified in accordance with part 86 of subchapter C of chapter I of title 40, Code of Federal Regulations (or successor regulations). 
(B)InclusionThe term small volume manufacturer includes a manufacturer of kits or equipment used to convert vehicles. 
(b)Program 
(1)EstablishmentFor the period of fiscal years 2009 through 2013, the Administrator shall establish and carry out a demonstration program to assist States in facilitating the development of alternative-fueled vehicles. 
(2)ApplicationA State may participate in the program by submitting to the Administrator an application at such time, in such form, and containing such information as the Administrator shall specify. 
(3)Benefits available to participating small volume manufacturersUnder the program, with respect to small volume manufacturers located in States participating in the program, the Administrator shall, by regulation— 
(A)waive all fees applicable to small volume manufacturers for the certification and conversion of alternative-fueled vehicles; 
(B)waive requirements for recertification of kits for the conversion of vehicles in any case in which, as determined by the Administrator— 
(i)the kit has been previously certified for the model of vehicle to be converted; and 
(ii)neither the kit nor the design and specifications of the model of vehicle to be converted have substantially changed; 
(C)modify such regulatory requirements relating to OBD systems as the Administrator determines to be appropriate to provide flexibility to small volume manufacturers in reprogramming OBD systems to be compatible with the use of alternative fuel; 
(D)permit small volume manufacturers to include more vehicles and engines in a single engine category to improve the cost-efficiency of emission testing of converted vehicles; 
(E)waive the liability of small volume manufacturers, in the case of a bi-fueled vehicle capable of operating on gasoline or compressed natural gas, for the compliance of the gasoline system of the bi-fueled vehicle with applicable emission requirements; 
(F)provide additional guidance to small volume manufacturers with respect to the conversion of older models of vehicles; and 
(G)revise and streamline certification requirements applicable to small volume manufacturers. 
(4)State responsibilityAs a condition of participating in the program, during the period of fiscal years 2009 through 2013, a State shall— 
(A)develop regulations for (as compared to Federal requirements in effect as of the date of enactment of this section) an equally effective but less burdensome system of certifying and verifying emissions of alternative-fueled vehicles and equipment used for conversions; and 
(B)not later than December 31, 2012, submit the proposed regulations of the State to the Administrator for review. 
(c)State programsUpon receipt of proposed regulations of a State under subsection (b)(4), the Administrator shall— 
(1)review the regulations; and 
(2)if the Administrator determines that the implementation of the regulations would result in (as compared to Federal requirements in effect as of the date of enactment of this section) an equally effective but less burdensome system of certifying and verifying emissions of alternative-fueled vehicles and equipment used for conversions, authorize the State to implement the regulations with respect to small volume manufacturers in the State for the period of fiscal years 2014 through 2018, subject to— 
(A)the submission of annual reports to the Administrator; and 
(B)such periodic inspection and other oversight requirements as the Administrator determines to be appropriate. 
(d)Duration of programThe program and all authority under the program (other than the authority of the Administrator described in subsection (c)) shall terminate on December 31, 2013, unless the Administrator— 
(1)in consultation with the States, elects to continue the program; and 
(2)promulgates such regulations as are necessary to continue the program. 
(e)Authorization of appropriationsThere are authorized to be appropriated such sums as are necessary to carry out this section. . 
305.Natural gas conversion emission certificationsPart C of title II of the Clean Air Act (42 U.S.C. 7581 et seq.) (as amended by section 304) is amended by adding at the end the following: 
 
252.Natural gas conversion emission certifications 
(a)In generalThe Administrator shall waive requirements for recertification of kits for the conversion of vehicles into vehicles that are powered by natural gas in any case in which, as determined by the Administrator— 
(1)the kit has been previously certified for the model of vehicle to be converted; and 
(2)neither the kit nor the design and specifications of the model of vehicle to be converted have substantially changed. 
(b)Older vehiclesThe Administrator shall waive emission certification system requirements for a vehicle that is over 10 years old or has over 120,000 miles that is powered by natural gas. . 
 
